Exhibit 10.3

 

EMPLOYMENT AGREEMENT

              This Employment Agreement (this "Agreement") is made as of this
5th day of September, 2002 (the "Effective Date"), is by and between UAL
Corporation, a Delaware corporation ("UAL") and United Air Lines, Inc. ("UA,"
UAL and UA sometimes collectively referred to as "United") and Glenn F. Tilton
(the "Executive").

RECITALS

               A.     United desires to employ the Executive as Chairman of the
Board, President and Chief Executive Officer of United, and the Executive
desires to accept such employment, on the terms and conditions hereinafter set
forth.

               In consideration of the mutual covenants contained herein, and
intending to be legally bound, United and the Executive agree as follows:

1.            Employment and Duties.

               a.     Employment.  Subject to all of the terms and conditions of
this Agreement, United agrees to employ the Executive as its Chairman of the
Board, President and Chief Executive Officer for the Employment Period (defined
below), and the Executive accepts such employment.

               b.     Duties.  On and after the Employment Date (defined below),
as Chairman of the Board, President and Chief Executive Officer of United,
Executive will have overall charge and responsibility for the business and
affairs of United, and will perform such duties as he is reasonably directed to
perform by the Board of Directors of UAL (the "Board").  If so elected, the
Executive will also serve as chairman of the board and chief executive officer
of any subsidiaries or affiliates of United designated by United.  Executive
shall perform such duties at United's headquarters located in Elk Grove
Township, Illinois.

                c.     Scope.  While the Executive is employed by United
hereunder, Executive will devote substantially all of his business time,
attention, skills and efforts to the business and affairs of United and the
performance of his duties under this Agreement.  The Executive acknowledges that
his duties and responsibilities under this Agreement will require his full-time
business efforts and agrees that he will not engage in any other business
activity or have any business pursuits or interests which materially interfere
or conflict with the performance of the Executive's duties under this Agreement
or which compete with United.  Notwithstanding the foregoing, the parties agree
that during the Employment Period, it will not be a violation of this Agreement
for the Executive to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures or fulfill speaking engagements, and (iii)
manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive's duties under this Agreement.

2.              Term.

                 Subject to earlier termination in accordance with Section 4
below, Executive's employment as Chairman of the Board, President and Chief
Executive Officer of United pursuant to the terms of this Agreement will become
effective on September 2, 2002 (the "Employment Date") and will have a term of
five (5) years, subject to earlier termination as provided in this Agreement
(the "Employment Period").  Except with respect to those provisions which by
their terms survive the expiration of this Agreement, this Agreement will
terminate upon the expiration of the Employment Period.  In the event either the
Executive or United desires the Executive to be employed by United beyond the
Employment Period, such party will, at least ninety (90) days prior to the
expiration of the Employment Period, notify the other party in writing of his or
its intention to seek to negotiate an extension of this Agreement.

3.                Compensation.

              a.     Signing Bonus.  As an inducement to enter into this
Agreement, Company will pay Executive a signing bonus in the gross amount of
Three Million Dollars ($3,000,000) ("Signing Bonus"), which amount shall be
fully earned by Executive upon, and will be payable by United concurrently with,
Executive's execution of this Agreement.  Executive agrees to repay an amount
equal to the Signing Bonus if the Executive's employment with the Company is
terminated either due to voluntary resignation by Executive other than for Good
Reason (as defined in Section 4(d)) or by the Company for Cause (as defined in
Section 4(c)) on or before the first anniversary of the Employment Date. 
Without limiting the generality of the foregoing, in no event shall Executive
have any obligation to make such repayment if his employment terminates as a
result of a repudiation, rejection or similar breach of this Agreement by
United.

                   b.     Base Salary.  During the Employment Period, the
Company will pay the Executive a base salary (the "Base Salary") at an initial
rate of $950,000 per year in accordance with the Company's standard payroll
practices.  The Base Salary will be reviewed as part of the normal salary
administration program for the Company's senior executives by the Compensation
Committee of the Board (the "Committee"), for the purpose of considering
increases in the Executive's Base Salary in light of the Committee's executive
compensation philosophy statement then in effect, the performance by the
Executive of his duties under this Agreement, and base salaries of chief
executive officers of companies in the peer group identified by the Committee in
its executive compensation policy.  During the Employment Period the Committee
will review and consider further increases in the Base Salary, at the times and
pursuant to the procedures used in connection with considering base salary
adjustments for United's other senior executives.  Base Salary will not
thereafter during the term of this Agreement be decreased, unless such reduction
(i) is approved by the Board in accordance with the standards set forth in the
UAL Restated Certificate of Incorporation, and (ii) is applied on a
proportionally similar and no less favorable basis to Executive than to
substantially all other management employees of United.

                     c.     Annual Bonus.  In addition to other compensation to
be paid under this Section 3, the Executive will be eligible to receive a target
annual bonus for each year during the Employment Period, to be administered by
the Board under United's Performance Incentive Plan or other annual bonus plan
hereafter approved by the Board (the "Incentive Plan").  The Executive's target
percentage will be 100% of his Base Salary (the "Target Bonus").  Executive will
be entitled to an additional 100% over the Target Bonus amount for superior
performance ("Extraordinary Bonus").  The Target Bonus and the Extraordinary
Bonus will be paid outside of the Incentive Plan.  The annual bonuses under this
Section 3(c) will hereinafter be referred to as the "Annual Bonus."

                      d.     Stock Options.

> >           (i) Initial Grant.  In addition to other compensation to be paid
> > under this Section 3, United will grant the Executive as of the Employment
> > Date (i) a ten-year stock option to purchase 500,000 shares of UAL's common
> > stock, $.01 par value per share (the "Common Stock"), under United's 2000
> > Incentive Stock Plan (the "2000 Plan") and (ii) a ten-year option to
> > purchase 650,000 shares of Common Stock under United's 2002 Share Incentive
> > Plan (the "2002 Plan") (together, the "Options") which shall be pursuant to
> > the terms set forth in the Stock Option Agreements in the form attached
> > hereto as Exhibit A.  The exercise price of the Options will be the average
> > of the high and low sale prices of the Common Stock on the New York Stock
> > Exchange on August 30, 2002 and September 3, 2002.  The Options will become
> > exercisable in equal annual installments on the first four (4) anniversaries
> > of the Employment Date pursuant to the terms of the 2000 Plan and the 2002
> > Plan, as applicable.
> > 
> >            (ii) Additional Grants.  During the Employment Period, the
> > Executive will be eligible to receive stock options consistent with his
> > position in the same manner as United's other senior executives.
> > 
> > e.     Restricted Stock.
> > 
> >         (i)    Initial Grant.  In addition to other compensation paid under
> > this Section 3, United will grant the Executive as of the Employment Date
> > 100,000 restricted shares of UAL's common stock pursuant to United's 2002
> > Share Incentive Plan and in accordance with the Restricted Stock Agreement
> > in the form attached hereto as Exhibit B.
> > 
> >         (ii)    Additional Grants.  During the Employment Period, the
> > Executive will be eligible to receive restricted stock consistent with his
> > position in the same manner as United's other senior executives.

                     f.     Long Term Incentive Plans.  In addition to other
compensation to be paid under this Section 3, the Executive will be entitled to
participate during the Employment Period in all long term incentive plans now
maintained or hereafter established by United for the purpose of providing long
term incentive compensation to senior executives of United.  The Executive's
participation in such plans will be consistent with his position and no less
favorable than the basis and terms applicable to other senior executives of
United.

                      g.     SERP.  In consideration of pension benefits
forfeited by reason of his resignation from employment with his prior employer
and as an inducement to enter into this Agreement, Executive will be entitled to
Four Million Five Hundred Thousand Dollars ($4,500,000), which amount is fully
earned as of the date hereof, and is funded as follows:

> >          (i)     Concurrent with the execution of the Agreement by
> > Executive, United has caused $1,500,000 to be paid to an account in the
> > Executive's name under an irrevocable trust governed by the trust agreement
> > titled the Glenn Tilton Secular Trust No. 1, in the form of the instrument
> > attached to this Agreement as Exhibit C, with such amount to be fully earned
> > upon execution of this Agreement.  Subject only to the following sentence,
> > Executive shall be fully vested with respect to such trust and the funds
> > held therein and shall have all right, title and ownership thereof.  If
> > Executive's employment with United is terminated due to voluntary
> > resignation by Executive other than for Good Reason(as defined in Section
> > 4(d)) and the effective date of termination is on or before the first
> > anniversary of the Employment Date, then Executive will forfeit 100 percent
> > of his interest in his account under the Glenn Tilton Secular Trust No. 1. 
> > In all other cases, Executive's right, title and interest in his account
> > under the  Glenn Tilton Secular Trust No. 1 will be paid in full to
> > Executive in a single lump-sum cash amount as of the first business day of
> > January next following the earlier of the first anniversary of the
> > Employment Date or Executive's termination of employment.
> > 
> >            (ii)     Concurrent with the execution of the Agreement by
> > Executive, United has caused $1,500,000 to be paid to an account in the
> > Executive's name under an irrevocable trust governed by the trust agreement
> > titled the Glenn Tilton Secular Trust No. 2, in the form of the instrument
> > attached to this Agreement as Exhibit D, with such amount to be fully earned
> > upon execution of this Agreement.  Subject only to the following sentence,
> > Executive shall be fully vested with respect to such trust and the funds
> > held therein and shall have all right, title and ownership thereof.  If
> > Executive's employment with United is terminated due to voluntary
> > resignation by Executive other than for Good Reason(as defined in Section
> > 4(d)) and the effective date of termination is on or before the second
> > anniversary of the Employment Date, then Executive will forfeit 100 percent
> > of his interest in his account under the Glenn Tilton Secular Trust No. 2. 
> > In all other cases, Executive's right, title and interest in his account
> > under the Glenn Tilton Secular Trust No. 2 will be paid in full to Executive
> > in a single lump-sum cash amount as of the first business day of January
> > next following the earlier of the second anniversary of the Employment Date
> > or Executive's termination of employment.
> > 
> >            (iii)     Concurrent with the execution of the Agreement by
> > Executive, United has caused $1,500,000 to be paid to an account in the
> > Executive's name under an irrevocable trust governed by the trust agreement
> > titled the Glenn Tilton Secular Trust No. 3, in the form of the instrument
> > attached to this Agreement as Exhibit E, with such amount to be fully earned
> > upon execution of this Agreement.  Subject only to the following sentence,
> > Executive shall be fully vested with respect to such trust and the funds
> > held therein and shall have all right, title and ownership thereof.  If
> > Executive's employment with United is terminated due to voluntary
> > resignation by Executive other than for Good Reason(as defined in Section
> > 4(d)) and the effective date of termination is on or before the third
> > anniversary of the Employment Date, then Executive will forfeit 100 percent
> > of his interest in his account under the Glenn Tilton Secular Trust No. 3. 
> > In all other cases, Executive's right, title and interest in his account
> > under the Glenn Tilton Secular Trust No. 3 will be paid in full to Executive
> > in a single lump-sum cash amount as of the first business day of January
> > next following the earlier of the third anniversary of the Employment Date
> > or Executive's termination of employment.
> > 
> >           (iv)     All earnings on the foregoing trusts shall be distributed
> > to Executive as of the first business day of January next following the date
> > earned by such trusts.

The payments under this Section 3(g) are in addition to any pension benefit
payable under the United Airlines Management, Administrative, and Public Contact
Defined Benefit Pension Plan and the supplemental pension benefit under the
United Air Lines, Inc. Supplemental Retirement Plan (the "
Pension Plans
").  The payments under Sections 3(a) and 3(g)(i),(ii) and (iii) will not be
included in earnings when determining Executive's benefit under the Pension
Plans.

The trustee(s) of the foregoing trusts shall be mutually acceptable to United
and the Executive and the trustee(s) shall be directed with respect to
investments either by the Executive or by an investment manager selected by
Executive.

                  h.     Other Benefits.  In addition to other compensation to
be paid under this Section 3, during the Employment Period the Executive will be
entitled to participate in all employee benefit plans, practices and programs
maintained by United and made available to its senior executives, as those
plans, practices and programs may be amended, supplemented, replaced or
terminated from time to time, including without limitation (A) medical,
hospitalization, disability, dental, life, health and travel accident insurance
to the extent offered by United, and in amounts consistent with United policy
for all its senior executives; (B) other benefit arrangements, including but not
limited to the retirement plan, supplemental retirement plan, split dollar life
insurance programs (as may be permitted by law), stock purchase plan, 401(k)
plan, flexible spending arrangement, income deferral plan, financial planning
services, free and reduced rate transportation, to the extent made generally
available by United to its senior executives; and (C) a number of weeks of paid
vacation each year, consistent with United policy for all its senior executives.

                   i.     Relocation Benefits.  The Company will pay all costs
of relocation of the Executive and his family to the Chicago metropolitan area
in accordance with the Company's relocation policy (specifically to include any
costs associated with the termination of Executive's current lease of his
principal residence to the extent not provided in such policy) and an additional
cash payment (a "Gross-Up Payment") to the Executive equal to an amount such
that after payment by the Executive of all taxes imposed on such Gross-Up
Payment, the Executive would retain an amount of the Gross-Up Payment equal to
the taxes imposed on the relocation benefits.

                    j.     Reimbursement of Business Expenses.  United agrees to
reimburse the Executive for all reasonable out-of-pocket business expenses
incurred by the Executive on behalf of United, provided that the Executive
properly accounts to United for all such expenses in accordance with the rules
and regulations of the Internal Revenue Service under the Code, and in
accordance with the standard policies and procedures of United relating to
reimbursement of business expenses, which obligation shall survive the
expiration or termination of this Agreement.

                    k.     Retiree Travel Benefit.  United will provide the
Executive upon termination of this Agreement upon its expiration, upon mutual
agreement, upon Executive's retirement in accordance with United policy, by
reason of Executive's Disability, by United for other than Cause, or by the
Executive for Good Reason, Director Emeritus retiree travel benefits (or any
successor benefit) in accordance with United's policy (without regard to any
applicable years of service requirement) which may be in effect from time to
time, which obligation shall survive the expiration or termination of this
Agreement.

                     l.     Taxes, etc.  All compensation payable to the
Executive pursuant to this Agreement is stated in gross amount and will be
subject to all applicable withholding taxes, other normal payroll taxes and any
other amounts which United reasonably determines are required by law to be
withheld.

                    m.     No Director Fees, etc.  The Executive will not
receive any additional compensation for (i) serving as a director of UAL or UA
or (ii) if so elected, serving as chairman of the board and chief executive
officer of any subsidiaries or affiliates of United.

4.       Termination.

                     a.     Mutual Agreement.  The Executive's employment
hereunder may be terminated at any time by mutual agreement on terms to be
negotiated at the time of such termination.

                     b.     Death or Disability.  This Agreement will terminate
automatically upon the Executive's death.  If United determines in good faith
that the Disability (as defined below) of the Executive has occurred, subject to
the respective continuing obligations of United and the Executive under Sections
5 (Compensation Upon Termination), 7 (Confidentiality), and 9 (Non-Competition),
the Company has the right to terminate the Executive's employment under this
Agreement by notice pursuant to Sections 4(e) and 4(f) below.  For purposes of
this Agreement, the Executive will be deemed to have a "Disability" if the
Executive has been unable, by reason of illness or physical or mental incapacity
or disability (from any cause or causes whatsoever) to perform each and every
material duty of his employment under this Agreement, whether with or without
reasonable accommodation by the Company, in substantially the manner and to the
extent required hereunder prior to the commencement of such Disability, for a
period of six (6) consecutive months in any twelve (12)-month period.  Such
termination may not be arbitrary or unreasonable, and the Board will obtain and
take into consideration the opinion of a physician chosen by the Board, the
opinion of the Executive's personal physician, if reasonably available, as well
as applicable provisions of the Americans with Disabilities Act, but such
determination by the Board will be final and binding on the parties to this
Agreement.

                      c.     By United for Cause.  Subject to the respective
continuing obligations of United and the Executive under Sections 5
(Compensation Upon Termination), 7 (Confidentiality) and 9 (Non-Competition),
United has the right to terminate the Executive's employment under this
Agreement for Cause (as defined below) by notice pursuant to Sections 4(e) and
4(f) below.  For purposes of this Agreement, "Cause" means:

(i)     a significant act or acts of personal dishonesty or deceit that have a
material adverse effect on United taken by the Executive in the performance of
his duties hereunder;

(ii)     the willful and continued failure by the Executive to substantially
perform the Executive's material duties under this Agreement, including the
duties set forth under Section 1(b) of this Agreement (unless such failure is
cured within thirty (30) days after the Executive receives written notice of
such failure); or

(iii)     the Executive's conviction of, or his entry of a plea of guilty or
nolo contendere to, any felony (other than a felony predicated upon the
Executive's vicarious liability), or the entry of any final civil judgment
against him for fraud, misrepresentation, or misappropriation of property.

          Notwithstanding the foregoing, the Executive will not be deemed to
have been terminated for Cause unless and until there has been delivered to the
Executive a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the members of the Board at a meeting of the Board
(after reasonable notice which shall not be less than  thirty (30) days written
notice to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board), stating that in the good faith opinion
of the Board the Executive was guilty of conduct constituting "Cause" as set
forth above and specifying the particulars thereof in reasonable detail.

          d.     By the Executive for Good Reason.  Subject to the respective
continuing obligations of United and the Executive under Sections 5
(Compensation Upon Termination), 7 (Confidentiality), 8 (Non-Disparagement) and
9 (Non-Competition), the Executive has the right to terminate his employment
under this Agreement for Good Reason (as defined below) by notice pursuant to
Sections 4(f) and 4(g).  For purposes of this Agreement, "Good Reason" means:

(i)     if United becomes a debtor(s) under the Bankruptcy Code, the failure of
United to seek assumption of this Agreement pursuant to Section 365 of the U.S.
Bankruptcy Code within thirty (30) days after entry of an order for relief under
Chapter 11 of the U.S. Bankruptcy Code or failure of the bankruptcy court having
jurisdiction over such case to enter a final order authorizing such assumption
within ninety (90) days from such date;

(ii)     the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position, including status, offices, titles and
reporting relationships, authority, duties or responsibilities as contemplated
by Section 1 of this Agreement, or any other action by United which results in a
significant diminution in such position, authority, duties or responsibilities,
excluding for this Section 4(d)(ii) any isolated, immaterial and inadvertent
action not taken in bad faith and which is remedied by United within thirty (30)
days after receipt of a notice thereof given by the Executive, and further
excluding any action in connection with the termination of the Executive's
employment for Cause, upon the death or the Disability of the Executive pursuant
to the terms of this Agreement, or by the Executive other than for Good Reason
pursuant to this Section 4(d);

(iii)     a reduction by United in the Executive's Base Salary (other than a
decrease contemplated by Section 3(a)) or any other failure by United to comply
with any of the provisions of Section 3 of this Agreement, including treatment
of the Executive in a manner or with an outcome inconsistent with United's
treatment of its other senior executives, other than an isolated, immaterial and
inadvertent failure not occurring in bad faith and which is remedied by United
promptly after receipt of notice thereof given by the Executive;

(iv)     the relocation of the Executive's principal place of employment to a
location more than 50 miles from the Executive's principal place of employment
immediately prior to such relocation, except for travel reasonably required in
the performance of the Executive's responsibilities;

(v)     any purported termination by United of the Executive's employment
otherwise than as expressly permitted by this Agreement; or

(vi)     Executive's failure to be reelected as a director and Chairman of the
Board of United.

            e.     Change of Control Termination.  A "Change of Control
Termination" includes, during a period of 24 months following a Change of
Control, any termination by the Executive for Good Reason or any involuntary
termination of the Executive's employment by United other than for Cause,
Disability, or death.  A "Change of Control," means the first of the following
events to occur:
(i)     there is consummated a merger or consolidation to which United or any
direct or indirect subsidiary of United is a party if the merger or
consolidation would result in the voting securities of United outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) less than 80% of the combined voting
power of the securities of United or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(ii)     the direct or indirect beneficial ownership (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the "Exchange Act") in
the aggregate of securities of United representing twenty-five percent (25%) or
more of the total combined voting power of United's then issued and outstanding
securities is acquired by any person or entity, or group of associated persons
or entities acting in concert; provided, however, that for purposes hereof, the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition by United or any of its subsidiaries, (B) any acquisition by any
employee benefit plan (or related trust or fiduciary) sponsored or maintained by
United or any corporation controlled by United, (C) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any acquisition by a corporation owned, directly or indirectly,
by the stockholders of United in substantially the same proportions as their
ownership of stock of United, and (E) any acquisition in connection with a
merger or consolidation which, pursuant to paragraph (i) above, does not
constitute a Change of Control; or

(iii)     there is consummated a transaction contemplated by an agreement for
the sale or disposition by United of all or substantially all of United's
assets, other than a sale or disposition by United of all or substantially all
of United's assets to an entity, at least 80% of the combined voting power of
the voting securities of which are owned by stockholders of United in
substantially the same proportions as their ownership of United immediately
prior to such sale; or

(iv)     the stockholders of United approve any plan or proposal for the
liquidation of United; or

(v)      the occurrence within any twenty-four month or shorter period of a
change in the composition of the Board such that the "Continuity Directors"
cease for any reason to constitute at least a majority of the Board. For
purposes of this clause, "Continuity Directors" means (A) those members of the
Board who were directors on the date hereof and (B) those members of the Board
(other than a director whose initial assumption of office was in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of United) who were elected
or appointed by, or on the nomination or recommendation of, at least a
two-thirds (2/3) majority of the then-existing directors who either were
directors on the date hereof or were previously so elected or appointed; or

(vi)     such other event or transaction as the Board shall determine
constitutes a Change of Control.

             f.     Notice of Termination.  Any termination of the Executive's
employment by United or by the Executive (other than termination upon the
Executive's death, which does not require notice) must be communicated by
written Notice of Termination to the other party hereto given in accordance with
Section 10(m) of this Agreement.  For purposes of this Agreement, a "Notice of
Termination" means a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provisions so indicated and (iii) if the
Termination Date (as defined below) is other than the date of receipt of such
notice, specifies the Termination Date (which date will not be less than thirty
(30) days after the giving of such notice.  The failure by United or the
Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of the basis for termination will not waive any
right of such party hereunder or preclude such party from asserting such fact or
circumstance in enforcing his or its rights hereunder.

              g.     Termination Date.  "Termination Date" means (i) if the
Executive's employment is terminated by his death, the date of his death, (ii)
if the Executive's employment is terminated by reason of his Disability pursuant
to Section 4(b), thirty (30) days after the receipt by the Executive of the
Notice of Termination, (iii) if the Executive's employment is terminated by
United for Cause pursuant to Section 4(c) or by the Executive for Good Reason
pursuant to Section 4(d), the date specified in the Notice of Termination, (iv)
if the Executive's employment is terminated by mutual agreement of the parties,
the date specified in such agreement, and (v) if the Executive's employment is
terminated for any other reason, the date specified in the Notice of
Termination, provided that if within thirty (30) days after any Notice of
Termination is given the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination, the Termination
Date will be the date on which the dispute is finally determined, either by
mutual written agreement of the parties, by a binding and final arbitration
award or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected), but in no event will the Termination Date be later than the
fifth anniversary of the commencement of the Employment Period.  Notwithstanding
the foregoing, but subject to Section 9, the Executive may accept any other
employment, without diminishing any of his rights or benefits hereunder, at any
time after the Termination Date, determined without regard to any extensions
pursuant to the proviso clause of the preceding sentence.

5.     Compensation Upon Termination.

               a.     Death.  If the Executive's employment is terminated by
reason of the Executive's death, this Agreement will terminate without further
obligations to the Executive's legal representatives under this Agreement, other
than those obligations accrued or earned and vested (if applicable) by the
Executive as of the Termination Date, including without limitation (i) the Base
Salary through the Termination Date at the rate in effect on the Termination
Date, disregarding any reduction in Base Salary in violation of this Agreement
(the "Highest Base Salary"), (ii) the Target Bonus described in Section 3(c),
pro-rated to the Termination Date, (iii) any other benefits payable to the
Executive pursuant to the terms of any benefit plan, the right to which had or
becomes vested on or after the Termination Date pursuant to the terms of the
plan (such amounts specified in clauses (i) through (iii) are hereinafter
referred as "Accrued Obligations," (iv) all outstanding long-term incentive
awards, stock options, restricted units and restricted stock, will immediately
become fully vested; and (v) each outstanding stock option will continue to be
exercisable in accordance with its terms and will remain exercisable for the
lesser of five years following the Termination Date, or the remainder of its
term.  All such Accrued Obligations will be paid to the Executive's estate or
beneficiary, as applicable, in a lump sum in cash within ten (10) business days
of the Termination Date, or in such other form as may be provided for pursuant
to such plans.

                b.     Disability.  If the Executive's employment is terminated
by reason of the Executive's Disability, this Agreement will terminate without
further obligations to the Executive, other than those obligations accrued or
earned and vested (if applicable) by the Executive as of the Termination Date,
including without limitation Accrued Obligations.  All such Accrued Obligations
will be paid to the Executive in a lump sum in cash within ten (10) business
days of the Termination Date, or in such other form as may be provided for
pursuant to such plans.

                c.     By United For Cause; By Executive Other Than For Good
Reason.  If the Executive's employment is terminated for Cause or by the
Executive other than for Good Reason, this Agreement will terminate without
further obligations to the Executive, other than those obligations accrued or
earned and vested (if applicable) by the Executive through the Termination Date,
including without limitation all Accrued Obligations (which for purposes of this
provision will specifically exclude any Annual Bonus pursuant to Section 3(c)). 
All such Accrued Obligations will be paid to the Executive in a lump sum in cash
within ten (10) business days of the Termination Date, or in such other form as
may be provided for pursuant to such plans.

                 d.     By United in Breach of Agreement; By Executive For Good
Reason.  If (i) United terminates the Executive's employment other than for
Cause, Disability or death or if the Executive terminates his employment
hereunder for Good Reason and (ii) such termination does not constitute a Change
of Control Termination:

> > (i)     to the extent not theretofore paid, within ten (10) business days
> > after the Termination Date, United will pay the Executive his Base Salary
> > and any Annual Bonus that may be due and owing through the Termination Date;
> > 
> > (ii)     within ten (10) business days after the Termination Date, United
> > will pay the Executive those other obligations accrued or earned and vested
> > (if applicable) by the Executive as of the Termination Date, including
> > without limitation Accrued Obligations;
> > 
> > (iii)     in lieu of any further payments of Base Salary and Annual Bonus to
> > the Executive for periods subsequent to the Termination Date, United will,
> > within ten (10) business days after the Termination Date, make a lump sum
> > cash payment to the Executive equal to the Base Salary, multiplied by the
> > lesser of (A) the greater of (X) the number of years remaining under the
> > term of this Agreement or (Y) two years, and (B) three;
> > 
> > (iv)     for a period of time equal to the lesser of (A) the greater of (X)
> > the number of years remaining in the term of this Agreement or (Y) two
> > years, and (B) three years, United will continue benefits to the Executive
> > and/or the Executive's family at least equal to those which would have been
> > provided to them in accordance with the plans, programs, practices and
> > policies described in Section 3(h) of this Agreement if the Executive's
> > employment under this Agreement had not been terminated, including health
> > insurance and life insurance, in accordance with the plans, practices,
> > programs or policies of United and its subsidiaries in effect on the
> > Termination Date;
> > 
> > (v)     all outstanding long-term incentive awards, stock options,
> > restricted units and restricted stock, will immediately become fully vested;
> > and
> > 
> > (vi)     each outstanding stock option will continue to be exercisable in
> > accordance with its terms and will remain exercisable for the lesser of five
> > years following the Termination Date, or the remainder of its term.
> >  
> 
>         e.     Change of Control Termination.  In the event of a Change of
> Control Termination:
>  
> 
> > (i)     to the extent not theretofore paid, within ten (10) business days
> > after the Termination Date, United will pay the Executive his Base Salary
> > and any Annual Bonus that may be due and owing through the Termination Date;
> > 
> > (ii)    within ten (10) business days after the Termination Date, United
> > will pay the Executive those other obligations accrued or earned and vested
> > (if applicable) by the Executive as of the Termination Date, including
> > without limitation Accrued Obligations;
> > 
> > (iii)    in lieu of further payments of Base Salary and Annual Bonus to the
> > Executive for periods subsequent to the Termination Date, United will,
> > within ten (10) business days after the Termination Date, make a lump sum
> > cash payment to the Executive equal to the Base Salary and the Target Bonus
> > described in Section 3(c), multiplied by three;
> > 
> > (iv)    for a period of time equal to the lesser of (A) the greater of (X)
> > the number of years remaining in the term of this Agreement or (Y) two
> > years, and (B) three years, United will continue benefits to the Executive
> > and/or the Executive's family at least equal to those which would have been
> > provided to them in accordance with the plans, programs, practices and
> > policies described in Section 3(h) of this Agreement if the Executive's
> > employment under this Agreement had not been terminated, including health
> > insurance and life insurance, in accordance with the plans, practices,
> > programs or policies of United and its subsidiaries in effect on the
> > Termination Date;
> > 
> > (v)      all outstanding long-term incentive awards, stock options,
> > restricted units and restricted stock, will immediately become fully vested;
> > and
> > 
> > (vi)     each outstanding stock option will continue to be exercisable in
> > accordance with its terms and will remain exercisable for the lesser of five
> > years following the Termination Date or the remainder of its term.

                    f.     By Executive By Taking Competitive Position. If the
Executive is in violation of Section 9(a), the Executive's entitlement to
benefits under this Agreement will be limited to Accrued Obligations (which for
purposes of this provision will specifically exclude any Annual Bonus pursuant
to Section 3(c)), and Executive will forfeit any other additional benefits or
payments in which he is not otherwise vested, other than benefits to which he is
entitled under any other United employee benefit plan, program or arrangement.

                    g.     Gross-Up Payment.  Following any termination of
employment, United will cause a nationally recognized accounting firm (the
"Accountant"), acceptable to Executive, to promptly review, at United's sole
expense, the applicability of Code section 4999 to any payment or distribution
of any type by United to or for the benefit of the Executive pursuant to Section
5(e), or otherwise (the "Total Payments").  If the Accountant determines that
the Total Payments result in an excise tax imposed by Code section 4999 or any
comparable state or local law, or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to herein as the "Excise Tax"), United will make an
additional cash payment (a "Gross-Up Payment") to the Executive within ten (10)
days after such determination equal to an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive would retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Total Payments.  For purposes of the foregoing determination,
the Executive's tax rate will be deemed to be the highest statutory marginal
state and federal tax rate (on a combined basis) then in effect.  If no
determination by the Accountant is made prior to the time the Executive is
required to file a tax return reflecting the Total Payments, the Executive will
be entitled to receive from United a Gross-Up Payment calculated on the basis of
the Excise Tax the Executive reported in such tax return, within ten (10) days
after the later of the date on which the Executive files such tax return or the
date on which the Executive provides a copy thereof to United.  In all events,
if any tax authority determines that a greater Excise Tax should be imposed upon
the Total Payments than is determined by the Accountant or reflected in the
Executive's tax return pursuant to this paragraph, the Executive will be
entitled to receive from United the full Gross-Up Payment calculated on the
basis of the amount of the Excise Tax determined to be payable by such tax
authority within ten (10) days after the Executive notifies United of such
determination.

                     h.     No Mitigation Required.  The Executive will not be
required in any way to mitigate the amount of any payment provided for in this
Section 5, including, but not limited to by seeking other employment, nor will
the amount of any payment provided for in this Section 5 be reduced by any
compensation earned by the Employee as the result of employment with another
employer after the Termination Date, or otherwise; provided, however, that in
the event United terminates this Agreement for Cause or the Employee terminates
this Agreement other than for Good Reason, United will be entitled to reduce the
benefits otherwise required to be provided to the Executive, if any, from the
Termination Date to the date that the Employment Period would have expired, to
the extent such benefits are actually provided to the Executive by subsequent
employers.

                      i.     No Other Entitlement to Benefits Under Agreement. 
Following a termination governed by this Section 5, the Executive will not be
entitled to any compensation or benefits beyond those set forth in this
Agreement, except as Executive may otherwise be entitled to receive outside the
terms of this Agreement and as may be separately negotiated by the parties and
approved by the Compensation Committee or the Compensation Administration
Committee, as applicable, in writing in conjunction with the termination of the
Executive's employment under this Agreement.

>             j.     Survival.  The obligations of this Section 5 will survive
> the expiration or termination of this Agreement.

6.      Indemnification.

         United shall maintain, for the benefit of the Executive, director and
officer liability insurance in form at least as comprehensive as, and in an
amount that is at least equal to, that maintained for its officers and directors
by United on the Effective Date.  In addition, the Executive shall be
indemnified by United against liability as an officer and director of United and
any subsidiary or affiliate of United to the maximum extent permitted by
applicable law.  The Employee's rights under this Section 6 shall continue so
long as he may be subject to such liability, whether or not this Agreement may
have terminated prior thereto.

7.      Confidentiality.

          a.      Definition.  "Confidential Information," as used in this
Agreement, means and includes (without limitation) the kinds of services
provided or proposed to be provided by United and its subsidiaries to customers,
the manner in which such services are performed or offered to be performed,
information concerning United's and its subsidiaries' fleet plan, cost
structure, strategic plan, labor strategy, information concerning the creation,
acquisition or disposition of products and services, personnel information, and
other trade secrets and confidential or proprietary information concerning
United's and its subsidiaries' business, but shall not include information which
(i) is or becomes generally available to the public other than as a result of a
disclosure by Executive, (ii) was available to Executive on a non-confidential
basis prior to its disclosure by United or any subsidiary of United, or (iii)
becomes available to Executive on a non-confidential basis from a person other
than United, any subsidiary of United or their officers, directors, employees or
agents who is not otherwise bound by any confidentiality obligations with
respect to the information provided to Executive.

           b.     Prohibition on Use of Confidential Information.

>          (i)     The Executive acknowledges that: (a) United's and its
> subsidiaries' business is intensely competitive and that the Executive's
> employment by United will require that the Executive have access to and
> knowledge of Confidential Information of United, (b) the direct or indirect
> disclosure of any Confidential Information would place United at a
> disadvantage and would do damage, monetary or otherwise, to United's business,
> and (c) the engaging by the Executive in any of the activities prohibited by
> this Section 7 may constitute improper appropriation or use of such
> Confidential Information.  The Executive expressly acknowledges the trade
> secret status of the Confidential Information and that the Confidential
> Information constitutes a protectible business interest of United.
> 
>           (ii)    From and after the Effective Date, the Executive will not
> make known, disclose, furnish, make available or use any of the Confidential
> Information, whether directly or indirectly, individually, as a director,
> stockholder, owner, partner, employee, principal, or agent of any business, or
> in any other capacity, other than in the proper performance of his duties
> contemplated under this Agreement.  Upon termination of this Agreement (or at
> any other time requested by United), the Executive will return to United any
> tangible Confidential Information, including photocopies, extracts and
> summaries thereof, or any such information stored electronically on tapes,
> computer disks, or in any other manner that the Executive has in his
> possession.
> 
> c.      Survival.  The obligations of this Section 7 will survive the
> expiration or termination of this Agreement.

8.     Non-Disparagement.

        a.     Limitation on Application.  If United terminates the Executive's
employment other than for Cause, Disability or death or if the Executive
terminates his employment hereunder for Good Reason, then, and only then, shall
the terms of this Section 8 become effective.

        b.     By the Executive.  The Executive agrees not to make, or cause to
be made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) that (i) accuses or implies
that United and/or any of its parents, subsidiaries and affiliates, together
with their respective present or former officers, directors, partners,
stockholders, employees and agents, and each of their predecessors, successors
and assigns, engaged in any wrongful, unlawful or improper conduct, whether
relating to the Executive's employment (or the termination thereof), the
business or operations of United, or otherwise; or (ii) disparages, impugns or
in any way reflects adversely upon the business or reputation of United and/or
any of its parents, subsidiaries and affiliates, together with their respective
present or former officers, directors, partners, stockholders, employees and
agents, and each of their predecessors, successors and assigns.

         c.      By United.  United agrees not to willfully authorize any
statement, observation or opinion (whether oral or written, direct or indirect)
that is materially injurious to the Executive and that (i) accuses or implies
that the Executive engaged in any wrongful, unlawful or improper conduct
relating to the Executive's employment with United or (ii) disparages, impugns
or in any way reflects adversely upon the reputation of the Executive.

         d.     Limitations.  Nothing herein will be deemed to preclude the
Executive or United from providing truthful testimony or information pursuant to
subpoena, court order or similar legal process, or instituting and pursuing
legal action.

         e.     Survival.  The obligations of this Section 8 will survive the
expiration or termination of this Agreement.

9.      Non-Competition.

         a.     Non-Compete; Non-solicitation.  Without the consent in writing
of the Board, during the Employment Period and for a period of two years after
termination of the Executive's employment hereunder, (i) the Executive will not
become a consultant to, or an officer, employee, agent, advisor, principal,
partner, director or substantial stockholder of any airline, air carrier, or any
company or other entity affiliated, directly or indirectly, with another airline
or air carrier, including holding company thereof, and (ii) the Executive will
not, directly or indirectly, for the benefit of any airline or air carrier or
any company or other entity affiliated, directly or indirectly, with another
airline or air carrier other than United, solicit the employment or services of,
hire, or assist in the hiring of any person eligible for United's Performance
Incentive Plan (or any successor incentive compensation plan).

           b.     Acknowledgment.  The Executive has carefully read and
considered the provisions of this Section 9 and, having done so, agrees that the
restrictions set forth in this Section 9 (including the period of restriction,
scope of activity to be restrained and the geographical scope) are fair and
reasonable and are reasonably required for the protection of the interests of
United, its officers, directors, employees, creditors and stockholders.  The
Executive understands that the restrictions contained in this section may limit
his ability to engage in a business similar to that of United's, but
acknowledges that he will receive sufficiently high compensation and other
benefits hereunder to justify such restrictions.

            c.      Survival.  The obligations of this Section 9 will survive
the expiration or termination of this Agreement.

10.      Miscellaneous.

           a.       Stock Ownership Requirements.  Executive is not required to
comply with United's current stock ownership guidelines applicable to United's
senior executives.

           b.      No Adequate Remedy.  The Executive understands that if he
fails to fulfill his obligations under Sections 7 (Confidentiality), 8
(Non-Disparagement) or 9 (Non-Competition) of this Agreement, United will suffer
irreparable injury, and the damages to United would be very difficult to
determine.  Therefore, in addition to any other rights or remedies, the
Executive agrees that United will be entitled to a temporary, preliminary, and
permanent injunction enjoining or restraining the Executive from any such
violation or threatened violation, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security.  The
Executive hereby consents to specific enforcement of Sections 7, 8 and 9 of this
Agreement by United through an injunction or restraining order issued by any
state or federal court of competent jurisdiction.  The Executive further
acknowledges and agrees that due to the uniqueness of his services and
confidential nature of the Confidential Information he possesses or will possess
during the Employment Period, the covenants set forth herein are reasonable and
necessary for the protection of the business and the goodwill of United.

            c.       No Conflicts.  The Executive represents and warrants to
United that neither the entering into of this Agreement nor the performance of
any obligations hereunder will conflict with or constitute a breach under any
obligation of him, as the case may be, under any agreement or contract to which
he is a party or any other obligation by which the Executive is bound.  Without
limiting the foregoing, the Executive agrees that at no time will he knowingly
use any trade secrets or other intellectual property of any third party while
performing services hereunder, unless properly authorized by such third party.

             d.      Reimbursement of Professional Fees. United will pay on the
Executive's behalf all bills rendered to the Executive by the Executive's
attorneys, accountants and other advisors in connection with the negotiation and
execution of this Agreement; provided, however, that the amount of professional
fees payable hereunder will not exceed $60,000.

              e.       Successors and Assigns.  This Agreement is personal to
the Executive and may not be assigned or delegated by the Executive or
transferred in any manner whatsoever, nor are such obligations subject to
involuntary alienation, assignment or transfer.  This Agreement will inure to
the benefit of and be enforceable by the Executive's legal representatives. 
This Agreement is binding on and inures to the benefit of United's successors
and assigns.  As used in this Agreement, the term "United" includes any
successor to United's business and/or assets which assumes and agrees to perform
this Agreement by operation of law or otherwise.

              f.      Modification.  This Agreement may be modified or amended
only by a writing signed by United and the Executive.

             g.     Governing Law.  The laws of the State of Illinois will
govern the validity, construction, and performance of this Agreement (without
regard to conflict of laws principles).

             h.      Dispute Resolution.  Except for any proceeding brought
pursuant to Section 10(a) herein, the parties agree that any dispute arising out
of or relating to this Agreement or the formation, breach, termination or
validity thereof (a "Dispute"), will be settled by binding arbitration by a
panel of three (3) arbitrators in accordance with the commercial arbitration
rules of the American Arbitration Association.  The arbitration proceedings will
be located in Chicago, Illinois.  The arbitrators are not empowered to award
damages in excess of compensatory damages and each party hereby irrevocably
waives any damages in excess of compensatory damages.  Judgment upon any
arbitration award may be entered into any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court of competent jurisdiction
located in the State of Illinois.  In the event Executive prevails in
arbitration on a material issue, Executive will be entitled to recover his costs
of arbitration, including reasonable attorneys' fees, and any costs associated
with the enforcement of the arbitrator's decree, including reasonable attorneys'
fees.  Notwithstanding the foregoing, if litigation is brought with respect to
this Agreement, other than litigation not permitted by this Agreement which is
commenced by Executive, Executive shall be entitled to recover from United his
costs and expenses associated with such litigation, including reasonable
attorneys' fees.

              i.       Construction.  Whenever possible, each provision of this
Agreement will be interpreted so that it is valid under the applicable law.  If
any provision of this Agreement is to any extent declared invalid by a court of
competent jurisdiction under the applicable law, that provision will remain
effective to the extent not declared invalid.  The remainder of this Agreement
also will continue to be valid to the extent it is consistent with the essential
intent and principles of the Agreement, and the entire Agreement will continue
to be valid in other jurisdictions.

              j.        Waivers.  No failure or delay by United or the Executive
in exercising any right or remedy under this Agreement will waive any provision
of the Agreement.  Nor will any single or partial exercise by either United or
the Executive of any right or remedy under this Agreement preclude either of
them from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by any law or any related document.

             k.        Entire Agreement.  This Agreement and option agreements
to which the Executive is a party together embody the entire agreement and
understanding of the parties hereto in respect of the matters contemplated by
this Agreement.  This Agreement supersedes all prior and contemporaneous
agreements and understandings between the parties with respect to the matters
contemplated by this Agreement, including without limitation the Term Sheet
dated August 30, 2002.

               l.        Actions by United.  All actions (or decisions to take
no action) by UAL or UA in connection with this Agreement will be taken on
behalf of UAL or UA by its Board of Directors (except as otherwise specifically
provided in this Agreement), by a majority of such board (not including the
Executive).

              m.      Notices.  All notices and other communications under this
Agreement must be in writing and must either be delivered personally, sent by
first class mail, certified or registered with return receipt requested, postage
prepaid; if to United, to the attention of the General Counsel at 1200 East
Algonquin Road, Elk Grove Township, Illinois 60007; and if to the Executive, at
his address most recently on file with United, or such other address as either
party may specify by like notice.

              n.      Employment Status.  Nothing herein contained shall
interfere with United's right to terminate the Executive's employment with
United at any time, with or without Cause, subject to the Company's obligation
to provide severance benefits and other amounts as may be required hereunder.

             United and the Executive have executed this Agreement as of the
date first above written.
 
 

UAL CORPORATION EXECUTIVE By:  /s/ Francesca M. Maher___________ /s/ Glenn F.
Tilton_____________      Name:  Francesca M. Maher Glenn F. Tilton     
Title:     Senior Vice President,                   General Counsel and
Secretary UNITED AIR LINES, INC. By:  /s/ Francesca M. Maher___________     
Name:  Francesca M. Maher      Title:     Senior Vice President,
                 General Counsel and Secretary


 
 
 
 
 
 
 
 

EXHIBIT A

AGREEMENT WITH SENIOR OFFICERS OF UNITED AIR LINES, INC.
NON-QUALIFIED STOCK OPTION UNDER THE UAL CORPORATION
2000 INCENTIVE STOCK PLAN

            This Option, granted this 2nd day of September, 2002 by UAL
Corporation, a Delaware corporation (hereinafter called the "Company"), to Glenn
F. Tilton (hereinafter called the "Employee") of the Company or one of its
Subsidiaries (as defined below).

WITNESSETH:

            The object of this Option is to provide a means to permit the
Employee to acquire shares of Common Stock, $.01 par value per share
(hereinafter referred to as "Common Stock"), of the Company pursuant to a
non-qualified option for the purposes set forth in the 2000 Incentive Stock Plan
(the "Plan").

            NOW, THEREFORE, the Company hereby grants to the Employee an option
(hereinafter called the "Option") to purchase, from time to time, all or any
part of a total of the number of 500,000 shares of Common Stock for a period of
time beginning the date of the grant and ending September 1, 2012, ten years
after the date of the Option (hereinafter called the "Option Period"), upon and
subject to the following terms and conditions:

        1.    Price.  For any shares of Common Stock purchased at any time
during the Option Period, the Employee shall pay to the Company Three Dollars
and Three Cents ($3.03) per share (hereinafter called the "Option Purchase
Price"), being not less than 100% of the fair market value of the shares on the
date hereof.

         2.   Exercise Procedures.  The Option may be exercised, subject to the
provisions of Sections 3, 6, 7 and 8 hereof, only within the Option Period and
only (a) by notices in writing of intent to exercise the Option, each of which
notices shall state the number of shares in respect of which the Option is
exercised, delivered to the Corporate Secretary of UAL Corporation, or mailed by
registered or certified mail addressed to the Corporate Secretary of UAL
Corporation, P. O. Box 66919, Chicago, Illinois 60666, from time to time, until
the total number of shares underlying this Option have been purchased, and (b)
by payment to the Company of the aggregate Option Purchase Price for the number
of shares in respect of which the Option is exercised (together with any taxes
required to be withheld) contemporaneously with its receipt of each such
notice.  Payment of such aggregate Option Purchase Price may be made, in whole
or in part, by the delivery, or, if administratively permitted by the Company,
by attestation of ownership, of whole shares of Common Stock which (i) have a
market value equal to such aggregate Option Purchase Price (or equal to the
portion of such aggregate Option Purchase Price being paid with such shares),
(ii) are held of record by the Employee, and (iii) have been owned by the
Employee, either of record or beneficially through a broker or other nominee,
for at least six months.  The Company may require at the time the Option is
exercised a written statement of the person exercising the Option that his or
her intention is to acquire the shares for investment and without a view to
their distribution.

> 3.    Vesting.  Subject to Section 6A below, the Option is subject to the
> following limitations upon its exercise:
> 
> > (a)    No shares may be acquired until September 2, 2003.
> > 
> > (b)    Commencing on each consecutive September 2nd , beginning on September
> > 2, 2003, the Employee will be entitled to exercise the right to purchase
> > one-fourth (¼) of the total number of shares specified in the Option.

            4. Deferral.  The Employee may elect, in accordance with the Option
Deferral Policy as in effect from time to time, to defer receipt of the shares
that result from the exercise of the Option.  The election to defer receipt of
shares is irrevocable.

            5. Transferability.  Unless an election to transfer has been made,
the Option is not transferable by the Employee, other than by will or the laws
of descent and distribution, and may be exercised, during the lifetime of the
Employee, only by the Employee.  Upon election, Employee may transfer any part
of or all of the Option, but only to persons provided by, and in a manner
consistent with, the Option Transfer Policy.

            6. Expiration - Other Than Retirement.  Subject to Section 6A below,
the Option shall not be exercisable after the Expiration Date.  Subject to
Sections 6A and 7, the Expiration Date shall be the earliest to occur of (a) or
(b):

> > (a)    September 1, 2012; or

> > (b)    Six months after the Employee's cessation of employment by the
> > Company and all of its Subsidiaries (without regard to the Employee's
> > subsequent re-employment by the Company or a Subsidiary) under any
> > circumstances except Retirement (as defined in Section 7), death or
> > termination by the Company other than for Cause (as defined in Section 6A)
> > and may be exercised only in respect of the number of shares which the
> > Employee could have acquired under the Option by the exercise thereof
> > immediately prior to such cessation of employment.

For purposes of this Section 6 and Sections 6A and 7, and for purposes of the
other provisions of this Agreement, an Employee employed by a subsidiary or
other entity which ceases to meet the definition of a Subsidiary contained in
this Agreement will be treated as though his or her employment has ceased as of
the date the entity ceases to meet such definition.  In the event of any
disagreement as to whether for the purposes of this Option an Employee's
employment by the Company or a Subsidiary has ceased, the committee appointed to
administer the Plan shall have absolute and uncontrolled discretion to determine
whether such employment has ceased, and the effective date of such cessation of
employment, and its determination shall be final and conclusive on all persons
affected thereby.

            6A.  Termination without Cause or Resignation for Good Reason. 
Notwithstanding the foregoing provisions of this Agreement, in the event that
the Employee's termination of employment occurs by reason of either (i)
termination by the Company for reasons other than Cause, Disability or
Retirement (as defined in Section 7), (ii) resignation by the Employee for Good
Reason, or (iii) death, then the Option shall immediately become fully vested
and exercisable as of the date of termination and shall remain exercisable for
the lesser of five years following the date of termination or the remainder of
the original term, as though the Employee's employment had continued without
regard to such termination.  For purposes of this Agreement, the terms "Cause,"
"Disability" and "Good Reason" shall be as defined and determined in that
Employment Agreement entered into by an between the Employee and the Company
effective as of September 2, 2002.

            7. Expiration - Retirement.  If cessation of employment occurs due
to Employee's Retirement (as defined below), the Option may be exercised on or
prior to the Expiration Date, and the right to purchase shares under this Option
shall continue to accrue, as provided in Section 3 above, to the Employee
(without regard to the Employee's subsequent re-employment by the Company or a
Subsidiary).  As used in this Agreement, "Retirement" shall mean an Employee's
termination of employment by the Company and all of its Subsidiaries, other than
by reason of death of the Employee, (i) at any time the Employee is eligible to
immediately receive early or normal benefits under his or her employer's defined
benefit pension plan, including any supplemental defined benefit pension plan
or, in all other cases, (ii) that is determined by the Company, in its sole
discretion, to be a Retirement for purposes of this Agreement.  Notwithstanding
the foregoing, in the event of the Employee's death following the Employee's
Retirement but prior to the Expiration Date, the Option may be exercised within
one year after the date of death (but not later than the Expiration Date) by his
or her estate or by the person or persons to whom his or her rights under the
Option shall pass by will or the laws of descent and distribution, but only in
respect of the number of shares which the Employee could have acquired under the
Option by the exercise thereof immediately prior to the date of death.

            8. Securities Law Compliance.  The Company shall not be required to
issue or deliver any certificate for its Common Stock purchased upon the
exercise of this Option prior to compliance by the Company with any requirements
of any stock exchange on which Common Stock of the Company may at that time be
listed.  If at any time during the Option Period the Company shall be advised by
its counsel that the shares of Common Stock deliverable upon an exercise of the
Option are required to be registered under the Federal Securities Act of 1933,
as amended, or any state securities law or that delivery of such Common Stock
must be accompanied or preceded by a Prospectus meeting the requirements of such
Act, the Company will use its reasonable efforts to effect such registration or
provide such Prospectus not later than a reasonable time following each exercise
of this Option, but delivery of Common Stock by the Company may be deferred
until such registration is effected or such Prospectus is available.  If at any
time during the Option Period the Company shall be advised by its counsel that
the Common Stock deliverable upon exercise of this Option are subject to the
restrictions on sale imposed on "affiliates" under Rule 144 of the Federal
Securities Act of 1933, the Employee will use his or her best efforts to comply
with said Rule 144.  This Option shall not confer upon the Employee any rights
as a shareholder of the Company prior to the date on which the Employee fulfills
all conditions for receipt of such rights.

            9. Stock Splits, Reclassifications, Etc.  In the event the
outstanding shares of Common Stock of the Company shall be changed into an
increased number of shares, through a stock dividend or a split-up of shares, or
into a decreased number of shares, through a combination of shares, then
immediately after the record date for such change, the number of shares of
Common Stock then subject to the Option shall be proportionately increased, in
case of such stock dividend or split-up of shares, or proportionately decreased,
in case of such combination of shares, and the Option Purchase Price under such
Option shall be adjusted to such amount that the aggregate cost of the shares
subject to such Option immediately after such increase or decrease in shares
shall be the same as the aggregate cost of the shares subject to such Option
immediately prior to such increase or decrease in shares.

            In the event that, as a result of a reorganization, sale, merger,
consolidation or similar occurrence, there shall be any other change in the
shares of Common Stock of the Company, or of any stock or other securities into
which such Common Stock shall have been changed, or for which it shall have been
exchanged, then the Board of Directors of the Company shall make such equitable
adjustments to the Option (including, but not limited to, changes in the number
or kind, or the Option Purchase Price, of shares then subject to the Option), as
it shall deem appropriate, and any such adjustments shall be effective and
binding on the Employee for all purposes of the Option.

            10. Use of Shares for Tax Withholding.  Notwithstanding anything in
this Agreement to the contrary, the Employee may elect, prior to delivery of the
shares arising from exercise of the Option, to satisfy any Federal, State,
local, FICA, Medicare or other tax withholding obligation attributable to the
exercise of the Option by having the Company withhold from the Common Stock a
number of whole shares of Common Stock with a fair market value equal to the
amount of such tax withholding obligations with respect to which such election
is made (with the Employee to pay in cash any remaining amount of such tax
withholding obligation which is less than the fair market value of a whole
share).  The amount withheld pursuant to this Section shall be calculated based
upon the minimum tax rate or rates at which the Company is required to withhold
under applicable law.

            11. Successors and Assigns.  This Option shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and the heirs and personal representatives of the Employee.

            12. Governing Law.  This Option shall be governed by the laws of the
State of Illinois applicable to agreements made and to be performed entirely
within such State.

            13. Applicability of Plan.  This Option shall be subject to the
terms of the Plan, including, without limitation, Sections 2, 5, 9, 14 and 15
thereof; provided, however, that in the event of any inconsistency between this
Option and the Plan, the terms of this Option shall govern.

            14. Modification.  Except as expressly provided herein or in the
Plan, this Option may not be altered, modified, changed or discharged, except by
a writing signed by or on behalf of both the Company and the Employee.

            15. Securities Trading Policy.  The Employee acknowledges and agrees
to comply with the legal requirements and Company's policies applicable to
trading in UAL securities by the Employee, as described in the United Airlines
Code of Conduct and Securities Trading Policy, as they appear in Regulations
5-4.

            IN WITNESS WHEREOF, the Company and the Employee have executed this
Option as of the day and year first above written.
 
  

UAL CORPORATION By: /s/ Francesca M. Maher_____ Senior Vice President, General
Counsel and Secretary ACCEPTED: /s/ Glenn F. Tilton_____________ (signature of
employee) Print Name: Glenn F. Tilton


 
 
 
  
 

AGREEMENT WITH SENIOR OFFICERS OF UNITED AIR LINES, INC. NON-QUALIFIED STOCK
OPTION UNDER THE UAL CORPORATION
2002 SHARE INCENTIVE PLAN

            This Option, granted this 2nd day of September, 2002 by UAL
Corporation, a Delaware corporation (hereinafter called the "Company"), to Glenn
F. Tilton (hereinafter called the "Employee") of the Company or one of its
Subsidiaries (as defined below).

WITNESSETH:

            The object of this Option is to provide a means to permit the
Employee to acquire shares of Common Stock, $.01 par value per share
(hereinafter referred to as "Common Stock"), of the Company pursuant to a
non-qualified option for the purposes set forth in the 2002 Share Incentive Plan
(the "Plan").

            NOW, THEREFORE, the Company hereby grants to the Employee an option
(hereinafter called the "Option") to purchase, from time to time, all or any
part of a total of the number of 650,000 shares of Common Stock for a period of
time beginning the date of the grant and ending September 1, 2012, ten years
after the date of the Option (hereinafter called the "Option Period"), upon and
subject to the following terms and conditions:

            1. Price.  For any shares of Common Stock purchased at any time
during the Option Period, the Employee shall pay to the Company Three Dollars
and Three Cents ($3.03) per share (hereinafter called the "Option Purchase
Price"), being not less than 100% of the fair market value of the shares on the
date hereof.

            2. Exercise Procedures.  The Option may be exercised, subject to the
provisions of Sections 3, 6, 7 and 8 hereof, only within the Option Period and
only (a) by notices in writing of intent to exercise the Option, each of which
notices shall state the number of shares in respect of which the Option is
exercised, delivered to the Corporate Secretary of UAL Corporation, or mailed by
registered or certified mail addressed to the Corporate Secretary of UAL
Corporation, P. O. Box 66919, Chicago, Illinois 60666, from time to time, until
the total number of shares underlying this Option have been purchased, and (b)
by payment to the Company of the aggregate Option Purchase Price for the number
of shares in respect of which the Option is exercised (together with any taxes
required to be withheld) contemporaneously with its receipt of each such
notice.  Payment of such aggregate Option Purchase Price may be made, in whole
or in part, by the delivery, or, if administratively permitted by the Company,
by attestation of ownership, of whole shares of Common Stock which (i) have a
market value equal to such aggregate Option Purchase Price (or equal to the
portion of such aggregate Option Purchase Price being paid with such shares),
(ii) are held of record by the Employee, and (iii) have been owned by the
Employee, either of record or beneficially through a broker or other nominee,
for at least six months.  The Company may require at the time the Option is
exercised a written statement of the person exercising the Option that his or
her intention is to acquire the shares for investment and without a view to
their distribution.  Shares of Common Stock delivered to Employee pursuant to
the exercise of this Option shall consist exclusively of treasury shares.

            3. Vesting.  Subject to Section 6A below, the Option is subject to
the following limitations upon its exercise:

                    (a)    No shares may be acquired until September 2, 2003.

> > (b)    Commencing on each consecutive September 2nd, beginning on September
> > 2, 2003, the Employee will be entitled to exercise the right to purchase
> > one-fourth (¼) of the total number of shares specified in the Option.


            4.    Deferral.  The Employee may elect, in accordance with the
Option Deferral Policy as in effect from time to time, to defer receipt of the
shares that result from the exercise of the Option.  The election to defer
receipt of shares is irrevocable.

            5. Transferability.  Unless an election to transfer has been made,
the Option is not transferable by the Employee, other than by will or the laws
of descent and distribution, and may be exercised, during the lifetime of the
Employee, only by the Employee.  Upon election, Employee may transfer any part
of or all of the Option, but only to persons provided by, and in a manner
consistent with, the Option Transfer Policy.

            6. Expiration - Other Than Retirement.  Subject to Section 6A below,
the Option shall not be exercisable after the Expiration Date.  Subject to
Sections 6A and 7, the Expiration Date shall be the earliest to occur of (a) or
(b):

                    (a)    September 1, 2012; or

> > (b)    Six months after the Employee's cessation of employment by the
> > Company and all of its Subsidiaries (without regard to the Employee's
> > subsequent re-employment by the Company or a Subsidiary) under any
> > circumstances except Retirement (as defined in Section 7), death or
> > termination by the Company other than for Cause (as defined in Section 6A)
> > and may be exercised only in respect of the number of shares which the
> > Employee could have acquired under the Option by the exercise thereof
> > immediately prior to such cessation of employment.

For purposes of this Section 6 and Sections 6A and 7, and for purposes of the
other provisions of this Agreement, an Employee employed by a subsidiary or
other entity which ceases to meet the definition of a Subsidiary contained in
this Agreement will be treated as though his or her employment has ceased as of
the date the entity ceases to meet such definition.  In the event of any
disagreement as to whether for the purposes of this Option an Employee's
employment by the Company or a Subsidiary has ceased, the committee appointed to
administer the Plan shall have absolute and uncontrolled discretion to determine
whether such employment has ceased, and the effective date of such cessation of
employment, and its determination shall be final and conclusive on all persons
affected thereby.

            6A. Termination without Cause or Resignation for Good Reason. 
Notwithstanding the foregoing provisions of this Agreement, in the event that
the Employee's termination of employment occurs by reason of either (i)
termination by the Company for reasons other than Cause, Disability or
Retirement (as defined in Section 7), (ii) resignation by the Employee for Good
Reason, or (iii) death, then the Option shall immediately become fully vested
and exercisable as of the date of termination and shall remain exercisable for
the lesser of five years following the date of termination or the remainder of
the original term, as though the Employee's employment had continued without
regard to such termination.  For purposes of this Agreement, the terms "Cause,"
"Disability" and "Good Reason" shall be as defined and determined in that
Employment Agreement entered into by an between the Employee and the Company
effective as of September 2, 2002.

             7.    Expiration - Retirement.  If cessation of employment occurs
due to Employee's Retirement (as defined below), the Option may be exercised on
or prior to the Expiration Date, and the right to purchase shares under this
Option shall continue to accrue, as provided in Section 3 above, to the Employee
(without regard to the Employee's subsequent re-employment by the Company or a
Subsidiary).  As used in this Agreement, "Retirement" shall mean an Employee's
termination of employment by the Company and all of its Subsidiaries, other than
by reason of death of the Employee, (i) at any time the Employee is eligible to
immediately receive early or normal benefits under his or her employer's defined
benefit pension plan, including any supplemental defined benefit pension plan
or, in all other cases, (ii) that is determined by the Company, in its sole
discretion, to be a Retirement for purposes of this Agreement.  Notwithstanding
the foregoing, in the event of the Employee's death following the Employee's
Retirement but prior to the Expiration Date, the Option may be exercised within
one year after the date of death (but not later than the Expiration Date) by his
or her estate or by the person or persons to whom his or her rights under the
Option shall pass by will or the laws of descent and distribution, but only in
respect of the number of shares which the Employee could have acquired under the
Option by the exercise thereof immediately prior to the date of death.

              8.    Securities Law Compliance.  The Company shall not be
required to issue or deliver any certificate for its Common Stock purchased upon
the exercise of this Option prior to compliance by the Company with any
requirements of any stock exchange on which Common Stock of the Company may at
that time be listed.  If at any time during the Option Period the Company shall
be advised by its counsel that the shares of Common Stock deliverable upon an
exercise of the Option are required to be registered under the Federal
Securities Act of 1933, as amended, or any state securities law or that delivery
of such Common Stock must be accompanied or preceded by a Prospectus meeting the
requirements of such Act, the Company will use its reasonable efforts to effect
such registration or provide such Prospectus not later than a reasonable time
following each exercise of this Option, but delivery of Common Stock by the
Company may be deferred until such registration is effected or such Prospectus
is available.  If at any time during the Option Period the Company shall be
advised by its counsel that the Common Stock deliverable upon exercise of this
Option are subject to the restrictions on sale imposed on "affiliates" under
Rule 144 of the Federal Securities Act of 1933, the Employee will use his or her
best efforts to comply with said Rule 144.  This Option shall not confer upon
the Employee any rights as a shareholder of the Company prior to the date on
which the Employee fulfills all conditions for receipt of such rights.

            9. Stock Splits, Reclassifications, Etc.  In the event the
outstanding shares of Common Stock of the Company shall be changed into an
increased number of shares, through a stock dividend or a split-up of shares, or
into a decreased number of shares, through a combination of shares, then
immediately after the record date for such change, the number of shares of
Common Stock then subject to the Option shall be proportionately increased, in
case of such stock dividend or split-up of shares, or proportionately decreased,
in case of such combination of shares, and the Option Purchase Price under such
Option shall be adjusted to such amount that the aggregate cost of the shares
subject to such Option immediately after such increase or decrease in shares
shall be the same as the aggregate cost of the shares subject to such Option
immediately prior to such increase or decrease in shares.

            In the event that, as a result of a reorganization, sale, merger,
consolidation or similar occurrence, there shall be any other change in the
shares of Common Stock of the Company, or of any stock or other securities into
which such Common Stock shall have been changed, or for which it shall have been
exchanged, then the Board of Directors of the Company shall make such equitable
adjustments to the Option (including, but not limited to, changes in the number
or kind, or the Option Purchase Price, of shares then subject to the Option), as
it shall deem appropriate, and any such adjustments shall be effective and
binding on the Employee for all purposes of the Option.

            10. Use of Shares for Tax Withholding.  Notwithstanding anything in
this Agreement to the contrary, the Employee may elect, prior to delivery of the
shares arising from exercise of the Option, to satisfy any Federal, State,
local, FICA, Medicare or other tax withholding obligation attributable to the
exercise of the Option by having the Company withhold from the Common Stock a
number of whole shares of Common Stock with a fair market value equal to the
amount of such tax withholding obligations with respect to which such election
is made (with the Employee to pay in cash any remaining amount of such tax
withholding obligation which is less than the fair market value of a whole
share).  The amount withheld pursuant to this Section shall be calculated based
upon the minimum tax rate or rates at which the Company is required to withhold
under applicable law.

            11. Successors and Assigns.  This Option shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and the heirs and personal representatives of the Employee.

            12. Governing Law.  This Option shall be governed by the laws of the
State of Illinois applicable to agreements made and to be performed entirely
within such State.

             13.    Applicability of Plan.  This Option shall be subject to the
terms of the Plan, including, without limitation, Sections 3, 4, 11, 14 and 16
thereof; provided, however, that in the event of any inconsistency between this
Option and the Plan, the terms of this Option shall govern.

              14.    Modification.  Except as expressly provided herein or in
the Plan, this Option may not be altered, modified, changed or discharged,
except by a writing signed by or on behalf of both the Company and the Employee.

              15.    Securities Trading Policy.  The Employee acknowledges and
agrees to comply with the legal requirements and Company's policies applicable
to trading in UAL securities by the Employee, as described in the United
Airlines Code of Conduct and Securities Trading Policy, as they appear in
Regulations 5-4.

              IN WITNESS WHEREOF, the Company and the Employee have executed
this Option as of the day and year first above written.
 
  

UAL CORPORATION By:  /s/ Francesca M. Maher___________ Senior Vice President,
General Counsel and Secretary ACCEPTED: /s/ Glenn F. Tilton___________________
(signature of employee) Print Name:  Glenn F. Tilton


 
 
 
EXHIBIT B






RESTRICTED STOCK AGREEMENT

AGREEMENT made as of September 2, 2002 between Glenn F. Tilton ("Recipient") and
UAL Corporation (together with its wholly owned subsidiary, United Air Lines,
Inc., the "Company").  For purposes of this Agreement, the term "Shares" shall
mean 100,000 shares of Common Stock, $0.01 par value ("Common Stock"), of the
Company.

WHEREAS, Recipient has been awarded the Shares in accordance with and subject to
the terms of this Agreement.

NOW THEREFORE IT IS AGREED:

> 1.    Promptly after the execution of this Agreement by Recipient, the Company
> shall cause Computershare Investor Services of Chicago, the transfer agent for
> the Common Stock (together with its successors and assigns, the "Transfer
> Agent"), to make a book entry record showing ownership for the Shares in the
> name of the Recipient subject to the terms and conditions of this Agreement.

The Shares shall be issued from Common Stock reserved for issuance pursuant to
the UAL Corporation 2002 Share Incentive Plan (the "Plan") as Restricted Share
grants under Section 8 of the Plan.

2.    During the Restricted Period (as defined in Section 8 of the Plan) for the
Shares, Recipient shall not sell, assign, exchange, transfer, pledge,
hypothecate or otherwise dispose of or encumber any of such Shares.

> 3.    Recipient represents that the Shares are being acquired for investment
> and that Recipient has no present intention to transfer, sell or otherwise
> dispose of the Shares, except in compliance with applicable securities laws,
> and the parties agree that the Shares are being acquired in accordance with
> and subject to the terms, provisions and conditions of this Agreement.  These
> agreements shall bind and inure to the benefit of the parties' respective
> heirs, legal representatives, successors and assigns.

> 4.    Twenty-five percent of the Shares shall be released from restrictions
> under this Agreement on each of the first, second, third and fourth
> anniversary dates of this Agreement, subject to earlier release pursuant to
> Section 8 of the Plan and as further provided herein.  A certificate for all
> Shares granted pursuant to this Agreement will be issued to Recipient
> following such anniversary date or, at Recipient's election, may be
> transferred in book entry form to Recipient's brokerage account (subject to
> any adjustment made therein to withhold Shares to pay taxes as provided in
> Section 5 hereof).  Any period during which Shares are subject to restriction
> hereunder is herein referred to as the "Restricted Period." Notwithstanding
> the foregoing, in the event of separation or termination of the Recipient's
> employment with the Company for any reason, including as a result of the
> Recipient's retirement, disability or termination for Cause, but excluding the
> resignation of the Recipient for Good Reason, termination by the Company not
> for Cause or death, then all unreleased, restricted Shares shall be forfeited
> upon such separation or termination.  In the event that the Recipient's
> termination of employment occurs by reason of either (i) termination by the
> Company for reasons other than Cause, disability or retirement, (ii)
> resignation by the Recipient for Good Reason or (iii) death, then all
> unreleased, restricted Shares shall be immediately released from all such
> restrictions under this Agreement.  For purposes of this Agreement, the terms
> "Cause" and "Good Reason" shall be as defined and determined in that
> Employment Agreement entered into by and between the Employee and the Company
> effective as of September 2, 2002.

> 5.    The Company shall be required to withhold the amount of taxes required
> to satisfy any applicable federal, state and local tax withholding obligations
> arising from the lapse of restrictions on Shares.  Recipient may elect to
> satisfy any such tax obligation in cash or by authorizing the Company to
> withhold from the Shares issued to Recipient as a result of the lapse of the
> restrictions on Shares, the number of whole shares of Common Stock required to
> satisfy such tax obligation, the number to be determined by the fair market
> value of the Shares on the date of the lapse of the restrictions on Shares. 
> If Recipient elects to withhold shares of Common Stock to satisfy any such tax
> obligation, the Company shall pay to Recipient in cash any remaining proceeds
> after the application of whole shares that are more than any such obligation.

> 6.    The Company hereby confirms that (i) in the event the outstanding shares
> of Common Stock of the Company shall be changed into an increased number of
> shares, through a stock dividend or a split-up of shares, or into a decreased
> number of shares, through a combination of shares, then immediately after the
> record date for such change, the number of Shares then subject to this
> Agreement shall be proportionately increased, in case of such stock dividend
> or split-up of shares, or proportionately decreased, in case of such
> combination of shares; and (ii) in the event that, as result of a
> reorganization, sale, merger, consolidation or similar occurrence, there shall
> be any other change in the shares of Common Stock of the Company, or of any
> stock or other securities into which such Common Stock shall have been
> changed, or for which it shall have been exchanged, then equitable adjustments
> to the Shares then subject to this Agreement (including, but not limited to,
> changes in the number or kind of shares then subject to this Agreement) shall
> be made.

> 7.    Recipient understands that the Company will, and Recipient hereby
> authorizes the Company to, issue such instructions to the Transfer Agent as
> the Company may deem necessary or proper to comply with the intent and
> purposes of this Agreement.  This paragraph shall be deemed to constitute the
> stock power contemplated by the Plan.

> 8.    This Agreement shall be binding upon and inure to the benefit of the
> parties hereto and the successors and assigns of the Company and the heirs and
> personal representatives of the Recipient.

> 9.    This Agreement shall be subject to the terms of the Plan; provided,
> however, that in the event of any inconsistency between this Agreement and the
> Plan, the terms of this Agreement shall govern.

> 10.    This Agreement shall be governed by the laws of the State of Illinois
> applicable to agreements made and to be performed entirely within such State.

> 11.    This Agreement may not be altered, modified, changed or discharged,
> except by a writing signed by or on behalf of both the Company and the
> Recipient.


IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above.
 
 

UAL CORPORATION /s/ Glenn F. Tilton______________ By: /s/ Francesca M.
Maher_________ Recipient Name: Francesca M. Maher Title:    Senior Vice
President,             General Counsel and Secretary


 
 

EXHIBIT C




GLENN F. TILTON
SECULAR TRUST AGREEMENT NO. 1

            This Agreement is made as of this 5th day of September, 2002, by and
among UAL Corporation, a Delaware corporation (the "Company"), Glenn F. Tilton
(the "Executive") and The Northern Trust Company, an Illinois corporation, as
trustee (the "Trustee").

RECITALS:

        WHEREAS, this Trust Agreement is being entered into pursuant to the
terms of the Employment Agreement dated September 5, 2002 (the "Employment
Agreement"), attached hereto, for the purpose of establishing a trust (the
"Trust") in accordance therewith; and

        WHEREAS, the Trustee agrees to receive payment from the Company to be
held pursuant to the terms of this Trust Agreement (the "Agreement").

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other valuable consideration, the Company, the Executive and the
Trustee agree as follows:

SECTION 1.   Establishment of Trust

> (a)     The Company hereby pays to the Trustee $1,500,000, which payment shall
> effect an irrevocable transfer and conveyance of all of the Company's legal
> title and ownership in and to such funds, and such funds shall become the
> principal of the Trust to be held, administered and disposed of by the Trustee
> as provided in this Trust Agreement.  The property held by the Trustee
> hereunder shall constitute the trust fund ("Trust Fund").
> 
> (b)     The Trust Fund shall be held for the benefit of the Executive on the
> terms and conditions hereinafter set forth.
> 
> (c)     The Trust hereby established is irrevocable.
> 
> (d)     The Trust is intended to be taxed as a simple trust pursuant to the
> provisions of Section 651 of the Internal Revenue Code of 1986, as amended
> ("Code") and, as such, the Trust's income is required to be distributed
> currently to Executive at the times provided herein.  The Trust's fiscal year
> is the calendar year.
> 
> (e)     Except for the limited and contingent right to receive payment of the
> Trust Fund as provided in Section 9(b) below, the Company shall have no legal
> or beneficial right or interest whatsoever in or to the Trust or the Trust
> Fund.  Without limiting the generality of the foregoing, the Trust Fund and
> the principal and income of the Trust shall not constitute assets or property
> of the Company and shall not be subject to the claims of creditors of the
> Company in the event of the Company's insolvency or bankruptcy and in such
> event Company shall not assert that any portion of the Trust Fund constitutes
> assets of the debtor's estate.
> 
> (f)     This Trust shall terminate immediately upon distribution of the
> principal and earnings of Trust Fund to the Executive or, solely to the extent
> provided by Section 2(c), upon forfeiture.
> 
> (g)     In no event shall this Trust terminate later than 21 years after the
> death of the Executive and his current spouse.

SECTION 2.  Payments to or on Behalf of Executive

> (a)     The Trustee shall hold, manage, invest and reinvest the Trust Fund,
> collect the income therefrom and dispose of the income and principal of the
> Trust as provided in this Section 2.
> 
> (b)     Subject only to Section 2(c) below, Executive shall be fully vested
> with respect to his interest in the Trust Fund and shall have all rights,
> title and ownership thereof.
> 
> (c)     If, as provided in the Employment Agreement, Executive's employment is
> terminated by Executive other than for Good Reason and the effective date of
> such termination is on or before September 2, 2003, then Executive will
> forfeit 100% of his interest in the Trust Fund.  Executive or the Company may
> provide written notice to the Trustee of the Executive's termination (with a
> copy to the other party) and stating therein whether such termination
> constitutes termination by the Executive for Good Reason.  If the other party
> confirms the content of the notice, or fails to object to it within 30 days,
> distribution will be made in accordance with such notice and Section 2(d)
> below.  In the event that the parties disagree with respect to the notice, the
> Trustee shall hold the Trust Fund and all subsequent earnings thereon until
> such time as the reason for termination has been resolved in accordance with
> the dispute resolution provisions of the Employment Agreement.  In no event
> shall the Executive be deemed to have forfeited his interest in the Trust or
> the Trust Fund if his employment terminates as a result of a repudiation,
> rejection or similar breach of the Employment Agreement by the Company.
> 
> (d)     In the event that the Trustee has not been provided written notice, as
> provided in Section 2(c) above, that there has occurred a forfeiture, or that
> there is a dispute with respect to a notice, the Trust Fund will be paid in
> full to Executive in a single lump-sum cash amount as of the first business
> day of January next following the earlier of September 2, 2003 or the
> Executive's termination of employment.
> 
> (e)     If the Executive is deceased, then any amounts payable to the
> Executive pursuant to the Trust shall instead be paid to the Executive's
> beneficiary as provided for under the Employment Agreement.
> 
> (f)      In the event the Executive must include in his gross income any or
> all of the value of his interest in the Trust (whether or not prior to the
> distribution of amounts from the Trust), then the Trustee, upon direction from
> the Company, shall withhold any federal, state and local taxes of whatever
> type that may be required to be withheld with respect to such inclusion of
> income, and shall distribute such amounts to the Company for its proper
> submission and reporting by the Company.  Any amounts so included in the gross
> income of the Executive shall be treated as additional compensation from the
> Company on the earlier of September 2, 2003 or the Executive's termination
> equal to the value of the Trust principal as of such date. The computation of
> the amount to be withheld and submitted to the proper tax authorities shall be
> determined by the Company.
> 
> (g)     All current earnings (within the meaning of Code section 651) arising
> from investment of the Trust Fund shall be distributed to the Executive prior
> to the last business day of January next following the date earned by the
> Trust.  Such income shall be reported and taxed to the Executive under Code
> Section 652 as a trust distribution and not as additional compensation from
> the Company. The Trustee, or such other tax advisor as may be selected by the
> Executive, shall prepare the annual tax returns for the Trust and deliver such
> returns to the Trustee for review and submission to the proper tax
> authorities.

SECTION 3.  Payments to Company
The Company shall have no beneficial interest in the principal or earnings
hereunder, except as provided in Section 9(b).

SECTION 4.  Investment Authority

> (a)     The Trustee shall have the authority to manage and control the Trust
> assets, upon written direction from the Executive and shall follow directions
> with respect to the investment of the Trust Fund from the Executive or any
> investment advisor(s), which may include affiliates of the Trustee.  In the
> absence of such direction, the Trustee shall invest the corpus of the Trust
> Fund in short term securities of the United States Government.  Pursuant to
> such authority and subject to the terms of the Agreement, with respect to any
> and all property at any time held by it hereunder, and whether constituting
> principal or income therefrom, the Trustee shall have the following powers, in
> addition to those conferred by law:
> 
> > (1)    To retain any such property as investment without regard to the
> > proportion which such property or property of a similar character, so held,
> > may bear to the entire amount of the Trust in which such property is held
> > whether or not such property is of the class in which the Trustee is
> > authorized by law or any rule of court to invest trust funds.
> > 
> > (2)    To sell such property at either public or private sale for cash or on
> > credit; to exchange such property; and to grant options for the purchase
> > thereof.
> > 
> > (3)    To invest and reinvest in property of any character, real or
> > personal, foreign or domestic, including, but without limiting the
> > generality of the foregoing, bonds, notes, securities, mortgages, common and
> > preferred stocks, partnerships, shares or interests in investment trusts and
> > participation in any common trust fund maintained by the Trustee, and
> > open-end and closed-end investment companies and mutual funds, including (to
> > the extent permitted by applicable law) companies or funds to which the
> > Trustee acts as investment advisor and/or performs other services,
> > regardless of the purposes for which any such company or fund was created,
> > and any partnership, limited or unlimited, joint venture and other forms of
> > joint enterprise created for any lawful purpose.
> > 
> > (4)    With respect to any investment of the Trust, to consent to and
> > participate in any plan of reorganization, consolidation, merger,
> > combination, or other similar plan, and to consent to any contract, lease,
> > mortgage, purchase, sale or other action by any corporation pursuant to such
> > plan.
> > 
> > (5)    With respect to any investment of the Trust, to deposit any such
> > property with any protective reorganization or similar committee, to
> > delegate discretionary power thereto, to pay part of its expenses and
> > compensation and any assessments levied with respect to such property.
> > 
> > (6)    To exercise all conversion, subscription, voting and other rights of
> > whatsoever nature pertaining to any such property and to grant proxies,
> > discretionary or otherwise, in respect thereof.
> > 
> > (7)    To make loans of securities held in the Trust to registered brokers
> > and dealers upon such terms and conditions as are permitted by applicable
> > law and regulations, and in each instance to permit the securities so let to
> > be registered in the name of the borrower or a nominee of the borrower,
> > provided that in each instance the loan is adequately secured and neither
> > the borrower nor any affiliate of the borrower has discretionary authority
> > or control with respect to the assets of the Trust involved in the
> > transaction or renders investment advice with respect to those assets.
> > 
> > (8)    To borrow money in such amounts and upon such terms, from itself
> > individually or from others, for such purpose or purposes as it, in its
> > discretion, may determine and in connection therewith to execute promissory
> > notes, mortgages or other obligations and to pledge or mortgage any such
> > property as security.
> > 
> > (9)    To employ agents, experts and counsel, including legal and investment
> > counsel, and to delegate discretionary powers to, and rely upon information
> > and advice furnished by, such agents, experts and counsel and to pay
> > reasonable fees to such agents, experts and counsel.
> > 
> > (10)   To extend the time of payment of any obligation held by it and to
> > compromise, settle or submit to arbitration upon such terms as to it may
> > seem proper, or to release, any claim in favor of the Trust created
> > hereunder.
> > 
> > (11)   From time to time to register any property in the name of its nominee
> > or in its own name or to hold it unregistered or in such form that title
> > shall pass by delivery and to place property in a custody or safekeeping
> > account.
> > 
> > (12)   To receive additional property from any source and add it to, and
> > mingle it with, the Trust hereunder.
> > 
> > (13)   To make any division or distribution in cash or in other property or
> > undivided interests therein, or partly in cash and partly in other property
> > or undivided interests therein.
> > 
> > (14)   To make executory contracts and to grant options for any purpose and
> > upon any terms, and to make such contracts and options binding on the Trust
> > and enforceable against any property included in the Trust estate.
> > 
> > (15)   To do all such acts, take all such proceedings and exercise all such
> > rights and privileges, although not hereinbefore specifically mentioned,
> > with relation to any such property, as if the absolute owner thereof, and in
> > connection therewith to make, execute and deliver any instruments and to
> > enter into any covenants or agreements binding the Trust hereunder.
> > 
> > (16)   Notwithstanding any powers granted to the Trustee pursuant to this
> > Trust Agreement or by applicable law, the Trustee shall not have any power
> > that could give this Trust the objective of carrying on a business and
> > dividing the gains therefrom, within the meaning of Section 301.7701-2 of
> > the Procedure and Administration Regulations promulgated under the Code.
> 
> (b)     In no event may Trustee invest in securities (including stock or
> rights to acquire stocks) or obligations issued by the Company, or any
> affiliate of the Company, other than a de minimus amount held in common
> investment vehicles in which the Trustee invests.

SECTION 5.  Responsibility of Trustee

> (a)     The Trustee shall prudently discharge its duties hereunder solely for
> the purposes set forth herein.
> 
> (b)     Persons dealing with the Trustee shall not be obligated to look to the
> application of any moneys or other property paid or delivered to the Trustee
> or to inquire into the authority of the Trustee as to any transaction.  All
> powers granted to the Trustee shall continue until actual distribution of the
> property.
> 
> (c)     The Trustee shall incur no liability whatsoever by reason of any
> action taken or not taken pursuant to the provisions of this Agreement except
> for negligence, gross negligence or willful misconduct.
> 
> (d)     The Trustee may consult with legal counsel (who, with the consent of
> Executive, may also be counsel for the Company generally) with respect to any
> of its duties or obligations hereunder.  The Trustee may have agents,
> accountants, actuaries, investment advisors, financial consultants or other
> professionals to assist it in performing any of its duties or obligations
> hereunder.

SECTION 6.  Resignation and Removal of Trustee

> (a)     If the Trustee shall resign or cease to act for any reason, the
> Company shall have the power to appoint a successor trustee.  Under no
> circumstances shall the Company act as trustee hereunder.
> 
> (b)     The Trustee may resign at any time upon sixty (60) days' prior written
> notice to the Company.  In the event a trustee, or a successor trustee
> resigns, it shall be relieved of all further liability hereunder other than to
> account for all property received while acting as trustee and, if applicable,
> to turn over such property to a successor trustee.
> 
> (c)     The Company, with the approval of the Executive, may remove the
> Trustee at any time upon sixty (60) days' prior written notice to the Trustee,
> and shall appoint a successor trustee.  In the event a trustee is removed it
> shall be relieved of all further liability hereunder other than to account for
> all property received while acting as trustee and, if applicable, to turn over
> such property to a successor trustee.
> 
> (d)     The appointment of a successor trustee by the Company shall be subject
> to the written consent of the Executive.
> 
> (e)     No successor trustee shall be liable or responsible in any way for the
> acts or defaults of any predecessor trustee, nor for any loss or expense
> caused by anything done or neglected to be done by any predecessor trustee,
> but such successor trustee shall be liable only for its own acts and defaults
> with respect to the Trust funds actually received by it as trustee.  Every
> successor trustee shall be vested with all the duties, rights, titles, and
> powers, whether discretionary or otherwise, of the original trustee.  No
> Trustee or successor trustee shall be required to give any bond or other
> security for the faithful performance of its duties as such.

SECTION 7.  Accounting by Trustee

           Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements and all other transactions required to be made,
including, without limitation, such specific records as shall be agreed upon in
writing between the Executive and the Trustee.  Within ninety (90) days after
the close of each calendar year and within ninety (90) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Executive (with a
copy to the Company) a written account of the administration of the Trust during
such year or during the period from the close of such preceding year to the date
of such removal or resignation setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchase or sales, and showing all cash, securities, and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

SECTION 8.  Compensation and Expenses of Trustee.

> (a)     The Trustee's fees for the first twelve months have been paid by the
> Company.  Thereafter, to the extent the Trustee's fees are not paid by the
> Company or the Executive, the fees shall be paid from the Trust.
> 
> (b)     All of the on-going administrative expenses shall be paid from the
> Trust.

SECTION 9.  Amendment and Termination

> (a)     The Agreement and the Trust hereunder may be amended any time and to
> anyextent by written instrument executed by the Trustee, the Executive and the
> Company.
> 
> (b)     The Trust shall not terminate until the date on which the corpus of
> the Trust has been distributed to the Executive, or forfeited in accordance
> with Section 2(c), in which case any assets remaining in the Trust shall be
> paid to the Company.

SECTION 10.  Miscellaneous

> (a)     Any direction of the Trustee by the Company pursuant to any of the
> provisions of the Agreement shall be evidenced by a written notice or written
> direction to such effect over the signature of any officer or other
> representative of the Company who shall have been certified in writing to the
> Trustee by the Secretary of the Company, as having such authority and the
> Trustee shall be fully protected in acting in accordance with such written
> notices or written directions.  Until written notice is given to the contrary,
> communications to the Trustee shall be sent to it as its office at The
> Northern Trust Company, Attn: Scott Borton/RM for UAL, 50 South LaSalle
> Street, Chicago, IL 60675.
> 
> (b)     The Agreement shall inure to the benefit of and be binding upon the
> Company, the Executive and the Trustee and their successors and assigns.
> 
> (c)      The Executive's interest and his beneficiary's interest in income or
> principal hereunder shall not be subject to anticipation, assignment, pledge,
> sale or transfer in any manner, nor shall the Executive nor the Executive's
> beneficiary have the power to anticipate, encumber or change such interest,
> nor shall such interest, while in the possession of the Trustee, be liable for
> or subject to the debts, contracts, obligations, liabilities or torts of the
> Executive or the Executive's spouse.
> 
> (d)     Wherever necessary or appropriate, the use herein of any gender shall
> be deemed to include the other gender and the use herein of either the
> singular or the plural shall be deemed to include the other.
> 
> (e)     Any provision of the Agreement prohibited by law shall be ineffective
> to the extent of any such prohibition, without affecting the remaining
> portions hereof.
> 
> (f)     This trust is not intended to be an employee benefit plan within the
> intendment of Section 3(2) of the Employee Retirement Income Security Act of
> 1974, as amended.
> 
> (g)     The Agreement shall become effective, as of the day and year first
> above written, upon the execution of the Agreement by the Company, Trustee and
> Executive.  It shall be governed and construed in all respect according to the
> law of the State of Illinois.  Notwithstanding the application of Illinois
> law, the actual administration of the Trust may be conducted in such location,
> and the location of the Trust Fund assets may be changed, as the Trustee, in
> its sole discretion, may determine from time to time.

IN WITNESS WHEREOF
, the parties have executed this Trust Agreement as of the date first above
written.


 


 

Attest: UAL CORPORATION /s/ Mary Jo Georgen_____________ Name:  Mary Jo Georgen
By: /s/ Francesca M. Maher___________ Title:     Assistant Corporate Secretary
Name:  Francesca M. Maher Title:     Senior Vice President,              General
Counsel and Secretary Attest: /s/ Helen M. Stirk_______________ THE NORTHERN
TRUST COMPANY, as Trustee Name:  Helen M. Stirk Title:     Senior Vice President
and  By: /s/ Scott G. Borton_______________             Assistant Corporate
Secretary Name:  Scott G. Borton Title:     Vice President /s/ Glenn F.
Tilton___________________ GLENN F. TILTON



 


 


 


 


 
EXHIBIT D


 

GLENN F. TILTON
SECULAR TRUST AGREEMENT NO. 2

        This Agreement is made as of this 5th day of September, 2002, by and
among UAL Corporation, a Delaware corporation (the "Company"), Glenn F. Tilton
(the "Executive") and The Northern Trust Company, an Illinois corporation, as
trustee (the "Trustee").
RECITALS:

        WHEREAS, this Trust Agreement is being entered into pursuant to the
terms of the Employment Agreement dated September 5, 2002 (the "Employment
Agreement"), attached hereto, for the purpose of establishing a trust (the
"Trust") in accordance therewith; and

        WHEREAS, the Trustee agrees to receive payment from the Company to be
held pursuant to the terms of this Trust Agreement (the "Agreement").

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other valuable consideration, the Company, the Executive and the
Trustee agree as follows:

SECTION 1.    Establishment of Trust

> (a)    The Company hereby pays to the Trustee $1,500,000, which payment shall
> effect an irrevocable transfer and conveyance of all of the Company's legal
> title and ownership in and to such funds, and such funds shall become the
> principal of the Trust to be held, administered and disposed of by the Trustee
> as provided in this Trust Agreement.  The property held by the Trustee
> hereunder shall constitute the trust fund ("Trust Fund").
> 
> (b)    The Trust Fund shall be held for the benefit of the Executive on the
> terms and conditions hereinafter set forth.
> 
> (c)    The Trust hereby established is irrevocable.
> 
> (d)    The Trust is intended to be taxed as a simple trust pursuant to the
> provisions of Section 651 of the Internal Revenue Code of 1986, as amended
> ("Code") and, as such, the Trust's income is required to be distributed
> currently to Executive at the times provided herein.  The Trust's fiscal year
> is the calendar year.
> 
> (e)    Except for the limited and contingent right to receive payment of the
> Trust Fund as provided in Section 9(b) below, the Company shall have no legal
> or beneficial right or interest whatsoever in or to the Trust or the Trust
> Fund.  Without limiting the generality of the foregoing, the Trust Fund and
> the principal and income of the Trust shall not constitute assets or property
> of the Company and shall not be subject to the claims of creditors of the
> Company in the event of the Company's insolvency or bankruptcy and in such
> event Company shall not assert that any portion of the Trust Fund constitutes
> assets of the debtor's estate.
> 
> (f)     This Trust shall terminate immediately upon distribution of the
> principal and earnings of Trust Fund to the Executive or, solely to the extent
> provided by Section 2(c), upon forfeiture.
> 
> (g)    In no event shall this Trust terminate later than 21 years after the
> death of the Executive and his current spouse.

SECTION 2.  Payments to or on Behalf of Executive

> (a)    The Trustee shall hold, manage, invest and reinvest the Trust Fund,
> collect the income therefrom and dispose of the income and principal of the
> Trust as provided in this Section 2.
> 
> (b)    Subject only to Section 2(c) below, Executive shall be fully vested
> with respect to his interest in the Trust Fund and shall have all rights,
> title and ownership thereof.
> 
> (c)    If, as provided in the Employment Agreement, Executive's employment is
> terminated by Executive other than for Good Reason and the effective date of
> such termination is on or before September 2, 2004, then Executive will
> forfeit 100% of his interest in the Trust Fund.  Executive or the Company may
> provide written notice to the Trustee of the Executive's termination (with a
> copy to the other party) and stating therein whether such termination
> constitutes termination by the Executive for Good Reason.  If the other party
> confirms the content of the notice, or fails to object to it within 30 days,
> distribution will be made in accordance with such notice and Section 2(d)
> below.  In the event that the parties disagree with respect to the notice, the
> Trustee shall hold the Trust Fund and all subsequent earnings thereon until
> such time as the reason for termination has been resolved in accordance with
> the dispute resolution provisions of the Employment Agreement.  In no event
> shall the Executive be deemed to have forfeited his interest in the Trust or
> the Trust Fund if his employment terminates as a result of a repudiation,
> rejection or similar breach of the Employment Agreement by the Company.
> 
> (d)    In the event that the Trustee has not been provided written notice, as
> provided in Section 2(c) above, that there has occurred a forfeiture, or that
> there is a dispute with respect to a notice, the Trust Fund will be paid in
> full to Executive in a single lump-sum cash amount as of the first business
> day of January next following the earlier of September 2, 2004 or the
> Executive's termination of employment.
> 
> (e)    If the Executive is deceased, then any amounts payable to the Executive
> pursuant to the Trust shall instead be paid to the Executive's beneficiary as
> provided for under the Employment Agreement.
> 
> (f)     In the event the Executive must include in his gross income any or all
> of the value of his interest in the Trust (whether or not prior to the
> distribution of amounts from the Trust), then the Trustee, upon direction from
> the Company, shall withhold any federal, state and local taxes of whatever
> type that may be required to be withheld with respect to such inclusion of
> income, and shall distribute such amounts to the Company for its proper
> submission and reporting by the Company.  Any amounts so included in the gross
> income of the Executive shall be treated as additional compensation from the
> Company on the earlier of September 2, 2004 or the Executive's termination
> equal to the value of the Trust principal as of such date. The computation of
> the amount to be withheld and submitted to the proper tax authorities shall be
> determined by the Company.
> 
> (g)     All current earnings (within the meaning of Code section 651) arising
> from investment of the Trust Fund shall be distributed to the Executive prior
> to the last business day of January next following the date earned by the
> Trust.  Such income shall be reported and taxed to the Executive under Code
> Section 652 as a trust distribution and not as additional compensation from
> the Company. The Trustee, or such other tax advisor as may be selected by the
> Executive, shall prepare the annual tax returns for the Trust and deliver such
> returns to the Trustee for review and submission to the proper tax
> authorities.

SECTION 3.  Payments to Company
The Company shall have no beneficial interest in the principal or earnings
hereunder, except as provided in Section 9(b).

SECTION 4.  Investment Authority

> (a)    The Trustee shall have the authority to manage and control the Trust
> assets, upon written direction from the Executive and shall follow directions
> with respect to the investment of the Trust Fund from the Executive or any
> investment advisor(s), which may include affiliates of the Trustee.  In the
> absence of such direction, the Trustee shall invest the corpus of the Trust
> Fund in short term securities of the United States Government.  Pursuant to
> such authority and subject to the terms of the Agreement, with respect to any
> and all property at any time held by it hereunder, and whether constituting
> principal or income therefrom, the Trustee shall have the following powers, in
> addition to those conferred by law:
> 
> > (1)    To retain any such property as investment without regard to the
> > proportion which such property or property of a similar character, so held,
> > may bear to the entire amount of the Trust in which such property is held
> > whether or not such property is of the class in which the Trustee is
> > authorized by law or any rule of court to invest trust funds.
> > 
> > (2)    To sell such property at either public or private sale for cash or on
> > credit; to exchange such property; and to grant options for the purchase
> > thereof.
> > 
> > (3)    To invest and reinvest in property of any character, real or
> > personal, foreign or domestic, including, but without limiting the
> > generality of the foregoing, bonds, notes, securities, mortgages, common and
> > preferred stocks, partnerships, shares or interests in investment trusts and
> > participation in any common trust fund maintained by the Trustee, and
> > open-end and closed-end investment companies and mutual funds, including (to
> > the extent permitted by applicable law) companies or funds to which the
> > Trustee acts as investment advisor and/or performs other services,
> > regardless of the purposes for which any such company or fund was created,
> > and any partnership, limited or unlimited, joint venture and other forms of
> > joint enterprise created for any lawful purpose.
> > 
> > (4)    With respect to any investment of the Trust, to consent to and
> > participate in any plan of reorganization, consolidation, merger,
> > combination, or other similar plan, and to consent to any contract, lease,
> > mortgage, purchase, sale or other action by any corporation pursuant to such
> > plan.
> > 
> > (5)    With respect to any investment of the Trust, to deposit any such
> > property with any protective reorganization or similar committee, to
> > delegate discretionary power thereto, to pay part of its expenses and
> > compensation and any assessments levied with respect to such property.
> > 
> > (6)     To exercise all conversion, subscription, voting and other rights of
> > whatsoever nature pertaining to any such property and to grant proxies,
> > discretionary or otherwise, in respect thereof.
> > 
> > (7)     To make loans of securities held in the Trust to registered brokers
> > and dealers upon such terms and conditions as are permitted by applicable
> > law and regulations, and in each instance to permit the securities so let to
> > be registered in the name of the borrower or a nominee of the borrower,
> > provided that in each instance the loan is adequately secured and neither
> > the borrower nor any affiliate of the borrower has discretionary authority
> > or control with respect to the assets of the Trust involved in the
> > transaction or renders investment advice with respect to those assets.
> > 
> > (8)     To borrow money in such amounts and upon such terms, from itself
> > individually or from others, for such purpose or purposes as it, in its
> > discretion, may determine and in connection therewith to execute promissory
> > notes, mortgages or other obligations and to pledge or mortgage any such
> > property as security.
> > 
> > (9)     To employ agents, experts and counsel, including legal and
> > investment counsel, and to delegate discretionary powers to, and rely upon
> > information and advice furnished by, such agents, experts and counsel and to
> > pay reasonable fees to such agents, experts and counsel.
> > 
> > (10)    To extend the time of payment of any obligation held by it and to
> > compromise, settle or submit to arbitration upon such terms as to it may
> > seem proper, or to release, any claim in favor of the Trust created
> > hereunder.
> > 
> > (11)    From time to time to register any property in the name of its
> > nominee or in its own name or to hold it unregistered or in such form that
> > title shall pass by delivery and to place property in a custody or
> > safekeeping account.
> > 
> > (12)    To receive additional property from any source and add it to, and
> > mingle it with, the Trust hereunder.
> > 
> > (13)    To make any division or distribution in cash or in other property or
> > undivided interests therein, or partly in cash and partly in other property
> > or undivided interests therein.
> > 
> > (14)    To make executory contracts and to grant options for any purpose and
> > upon any terms, and to make such contracts and options binding on the Trust
> > and enforceable against any property included in the Trust estate.
> > 
> > (15)     To do all such acts, take all such proceedings and exercise all
> > such rights and privileges, although not hereinbefore specifically
> > mentioned, with relation to any such property, as if the absolute owner
> > thereof, and in connection therewith to make, execute and deliver any
> > instruments and to enter into any covenants or agreements binding the Trust
> > hereunder.
> > 
> > (16)     Notwithstanding any powers granted to the Trustee pursuant to this
> > Trust Agreement or by applicable law, the Trustee shall not have any power
> > that could give this Trust the objective of carrying on a business and
> > dividing the gains therefrom, within the meaning of Section 301.7701-2 of
> > the Procedure and Administration Regulations promulgated under the Code.
> 
> (b)      In no event may Trustee invest in securities (including stock or
> rights to acquire stocks) or obligations issued by the Company, or any
> affiliate of the Company, other than a de minimus amount held in common
> investment vehicles in which the Trustee invests.

SECTION 5.  Responsibility of Trustee

> (a)    The Trustee shall prudently discharge its duties hereunder solely for
> the purposes set forth herein.
> 
> (b)    Persons dealing with the Trustee shall not be obligated to look to the
> application of any moneys or other property paid or delivered to the Trustee
> or to inquire into the authority of the Trustee as to any transaction.  All
> powers granted to the Trustee shall continue until actual distribution of the
> property.
> 
> (c)    The Trustee shall incur no liability whatsoever by reason of any action
> taken or not taken pursuant to the provisions of this Agreement except for
> negligence, gross negligence or willful misconduct.
> 
> (d)    The Trustee may consult with legal counsel (who, with the consent of
> Executive, may also be counsel for the Company generally) with respect to any
> of its duties or obligations hereunder.  The Trustee may have agents,
> accountants, actuaries, investment advisors, financial consultants or other
> professionals to assist it in performing any of its duties or obligations
> hereunder.

SECTION 6.  Resignation and Removal of Trustee

> (a)    If the Trustee shall resign or cease to act for any reason, the Company
> shall have the power to appoint a successor trustee.  Under no circumstances
> shall the Company act as trustee hereunder.
> 
> (b)    The Trustee may resign at any time upon sixty (60) days' prior written
> notice to the Company.  In the event a trustee, or a successor trustee
> resigns, it shall be relieved of all further liability hereunder other than to
> account for all property received while acting as trustee and, if applicable,
> to turn over such property to a successor trustee.
> 
> (c)     The Company, with the approval of the Executive, may remove the
> Trustee at any time upon sixty (60) days' prior written notice to the Trustee,
> and shall appoint a successor trustee.  In the event a trustee is removed it
> shall be relieved of all further liability hereunder other than to account for
> all property received while acting as trustee and, if applicable, to turn over
> such property to a successor trustee.
> 
> (d)     The appointment of a successor trustee by the Company shall be subject
> to the written consent of the Executive.
> 
> (e)      No successor trustee shall be liable or responsible in any way for
> the acts or defaults of any predecessor trustee, nor for any loss or expense
> caused by anything done or neglected to be done by any predecessor trustee,
> but such successor trustee shall be liable only for its own acts and defaults
> with respect to the Trust funds actually received by it as trustee.  Every
> successor trustee shall be vested with all the duties, rights, titles, and
> powers, whether discretionary or otherwise, of the original trustee.  No
> Trustee or successor trustee shall be required to give any bond or other
> security for the faithful performance of its duties as such.

SECTION 7.  Accounting by Trustee

          Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements and all other transactions required to be made,
including, without limitation, such specific records as shall be agreed upon in
writing between the Executive and the Trustee.  Within ninety (90) days after
the close of each calendar year and within ninety (90) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Executive (with a
copy to the Company) a written account of the administration of the Trust during
such year or during the period from the close of such preceding year to the date
of such removal or resignation setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchase or sales, and showing all cash, securities, and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

SECTION 8.  Compensation and Expenses of Trustee.

> (a)    The Trustee's fees for the first twelve months have been paid by the
> Company.  Thereafter, to the extent the Trustee's fees are not paid by the
> Company or the Executive, the fees shall be paid from the Trust.

> (b)    All of the on-going administrative expenses shall be paid from the
> Trust.

SECTION 9.  Amendment and Termination

> (a)    The Agreement and the Trust hereunder may be amended any time and to
> anyextent by written instrument executed by the Trustee, the Executive and the
> Company.
> 
> (b)    The Trust shall not terminate until the date on which the corpus of the
> Trust has been distributed to the Executive, or forfeited in accordance with
> Section 2(c), in which case any assets remaining in the Trust shall be paid to
> the Company.

SECTION 10.  Miscellaneous

> (a)    Any direction of the Trustee by the Company pursuant to any of the
> provisions of the Agreement shall be evidenced by a written notice or written
> direction to such effect over the signature of any officer or other
> representative of the Company who shall have been certified in writing to the
> Trustee by the Secretary of the Company, as having such authority and the
> Trustee shall be fully protected in acting in accordance with such written
> notices or written directions.  Until written notice is given to the contrary,
> communications to the Trustee shall be sent to it as its office at The
> Northern Trust Company, Attn: Scott Borton/RM for UAL, 50 South LaSalle
> Street, Chicago, IL 60675.
> 
> (b)    The Agreement shall inure to the benefit of and be binding upon the
> Company, the Executive and the Trustee and their successors and assigns.
> 
> (c)    The Executive's interest and his beneficiary's interest in income or
> principal hereunder shall not be subject to anticipation, assignment, pledge,
> sale or transfer in any manner, nor shall the Executive nor the Executive's
> beneficiary have the power to anticipate, encumber or change such interest,
> nor shall such interest, while in the possession of the Trustee, be liable for
> or subject to the debts, contracts, obligations, liabilities or torts of the
> Executive or the Executive's spouse.
> 
> (d)    Wherever necessary or appropriate, the use herein of any gender shall
> be deemed to include the other gender and the use herein of either the
> singular or the plural shall be deemed to include the other.
> 
> (e)    Any provision of the Agreement prohibited by law shall be ineffective
> to the extent of any such prohibition, without affecting the remaining
> portions hereof.
> 
> (f)    This trust is not intended to be an employee benefit plan within the
> intendment of Section 3(2) of the Employee Retirement Income Security Act of
> 1974, as amended.
> 
> (g)    The Agreement shall become effective, as of the day and year first
> above written, upon the execution of the Agreement by the Company, Trustee and
> Executive.  It shall be governed and construed in all respect according to the
> law of the State of Illinois.  Notwithstanding the application of Illinois
> law, the actual administration of the Trust may be conducted in such location,
> and the location of the Trust Fund assets may be changed, as the Trustee, in
> its sole discretion, may determine from time to time.

IN WITNESS WHEREOF
, the parties have executed this Trust Agreement as of the date first above
written.


 


 

Attest: UAL CORPORATION /s/ Mary Jo Georgen_____________ Name:  Mary Jo Georgen
By: /s/ Francesca M. Maher___________ Title:     Assistant Corporate Secretary
Name:  Francesca M. Maher Title:     Senior Vice President,              General
Counsel and Secretary Attest: /s/ Helen M. Stirk_______________ THE NORTHERN
TRUST COMPANY, as Trustee Name:  Helen M. Stirk Title:     Senior Vice President
and  By: /s/ Scott G. Borton_______________             Assistant Corporate
Secretary Name:  Scott G. Borton Title:     Vice President /s/ Glenn F.
Tilton___________________ GLENN F. TILTON



 


 


 


 


 


 
EXHIBIT E


 

GLENN F. TILTON
SECULAR TRUST AGREEMENT NO. 3

            This Agreement is made as of this 5th day of September, 2002, by and
among UAL Corporation, a Delaware corporation (the "Company"), Glenn F. Tilton
(the "Executive") and The Northern Trust Company, an Illinois corporation, as
trustee (the "Trustee").
RECITALS:

            WHEREAS, this Trust Agreement is being entered into pursuant to the
terms of the Employment Agreement dated September 5, 2002 (the "Employment
Agreement"), attached hereto, for the purpose of establishing a trust (the
"Trust") in accordance therewith; and

            WHEREAS, the Trustee agrees to receive payment from the Company to
be held pursuant to the terms of this Trust Agreement (the "Agreement").

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other valuable consideration, the Company, the Executive and the
Trustee agree as follows:

SECTION 1.  Establishment of Trust

> (a)    The Company hereby pays to the Trustee $1,500,000, which payment shall
> effect an irrevocable transfer and conveyance of all of the Company's legal
> title and ownership in and to such funds, and such funds shall become the
> principal of the Trust to be held, administered and disposed of by the Trustee
> as provided in this Trust Agreement.  The property held by the Trustee
> hereunder shall constitute the trust fund ("Trust Fund").
> 
> (b)    The Trust Fund shall be held for the benefit of the Executive on the
> terms and conditions hereinafter set forth.
> 
> (c)    The Trust hereby established is irrevocable.
> 
> (d)    The Trust is intended to be taxed as a simple trust pursuant to the
> provisions of Section 651 of the Internal Revenue Code of 1986, as amended
> ("Code") and, as such, the Trust's income is required to be distributed
> currently to Executive at the times provided herein.  The Trust's fiscal year
> is the calendar year.
> 
> (e)     Except for the limited and contingent right to receive payment of the
> Trust Fund as provided in Section 9(b) below, the Company shall have no legal
> or beneficial right or interest whatsoever in or to the Trust or the Trust
> Fund.  Without limiting the generality of the foregoing, the Trust Fund and
> the principal and income of the Trust shall not constitute assets or property
> of the Company and shall not be subject to the claims of creditors of the
> Company in the event of the Company's insolvency or bankruptcy and in such
> event Company shall not assert that any portion of the Trust Fund constitutes
> assets of the debtor's estate.
> 
> (f)      This Trust shall terminate immediately upon distribution of the
> principal and earnings of Trust Fund to the Executive or, solely to the extent
> provided by Section 2(c), upon forfeiture.
> 
> (g)      In no event shall this Trust terminate later than 21 years after the
> death of the Executive and his current spouse.

SECTION 2.  Payments to or on Behalf of Executive

> (a)    The Trustee shall hold, manage, invest and reinvest the Trust Fund,
> collect the income therefrom and dispose of the income and principal of the
> Trust as provided in this Section 2.
> 
> (b)    Subject only to Section 2(c) below, Executive shall be fully vested
> with respect to his interest in the Trust Fund and shall have all rights,
> title and ownership thereof.
> 
> (c)     If, as provided in the Employment Agreement, Executive's employment is
> terminated by Executive other than for Good Reason and the effective date of
> such termination is on or before September 2, 2005, then Executive will
> forfeit 100% of his interest in the Trust Fund.  Executive or the Company may
> provide written notice to the Trustee of the Executive's termination (with a
> copy to the other party) and stating therein whether such termination
> constitutes termination by the Executive for Good Reason.  If the other party
> confirms the content of the notice, or fails to object to it within 30 days,
> distribution will be made in accordance with such notice and Section 2(d)
> below.  In the event that the parties disagree with respect to the notice, the
> Trustee shall hold the Trust Fund and all subsequent earnings thereon until
> such time as the reason for termination has been resolved in accordance with
> the dispute resolution provisions of the Employment Agreement.  In no event
> shall the Executive be deemed to have forfeited his interest in the Trust or
> the Trust Fund if his employment terminates as a result of a repudiation,
> rejection or similar breach of the Employment Agreement by the Company.
> 
> (d)    In the event that the Trustee has not been provided written notice, as
> provided in Section 2(c) above, that there has occurred a forfeiture, or that
> there is a dispute with respect to a notice, the Trust Fund will be paid in
> full to Executive in a single lump-sum cash amount as of the first business
> day of January next following the earlier of September 2, 2005 or the
> Executive's termination of employment.
> 
> (e)    If the Executive is deceased, then any amounts payable to the Executive
> pursuant to the Trust shall instead be paid to the Executive's beneficiary as
> provided for under the Employment Agreement.
> 
> (f)    In the event the Executive must include in his gross income any or all
> of the value of his interest in the Trust (whether or not prior to the
> distribution of amounts from the Trust), then the Trustee, upon direction from
> the Company, shall withhold any federal, state and local taxes of whatever
> type that may be required to be withheld with respect to such inclusion of
> income, and shall distribute such amounts to the Company for its proper
> submission and reporting by the Company.  Any amounts so included in the gross
> income of the Executive shall be treated as additional compensation from the
> Company on the earlier of September 2, 2005 or the Executive's termination
> equal to the value of the Trust principal as of such date. The computation of
> the amount to be withheld and submitted to the proper tax authorities shall be
> determined by the Company.
> 
> (g)    All current earnings (within the meaning of Code section 651) arising
> from investment of the Trust Fund shall be distributed to the Executive prior
> to the last business day of January next following the date earned by the
> Trust.  Such income shall be reported and taxed to the Executive under Code
> Section 652 as a trust distribution and not as additional compensation from
> the Company. The Trustee, or such other tax advisor as may be selected by the
> Executive, shall prepare the annual tax returns for the Trust and deliver such
> returns to the Trustee for review and submission to the proper tax
> authorities.

SECTION 3.  Payments to Company
The Company shall have no beneficial interest in the principal or earnings
hereunder, except as provided in Section 9(b).

SECTION 4.  Investment Authority

> (a)    The Trustee shall have the authority to manage and control the Trust
> assets, upon written direction from the Executive and shall follow directions
> with respect to the investment of the Trust Fund from the Executive or any
> investment advisor(s), which may include affiliates of the Trustee.  In the
> absence of such direction, the Trustee shall invest the corpus of the Trust
> Fund in short term securities of the United States Government.  Pursuant to
> such authority and subject to the terms of the Agreement, with respect to any
> and all property at any time held by it hereunder, and whether constituting
> principal or income therefrom, the Trustee shall have the following powers, in
> addition to those conferred by law:
> 
> > (1)    To retain any such property as investment without regard to the
> > proportion which such property or property of a similar character, so held,
> > may bear to the entire amount of the Trust in which such property is held
> > whether or not such property is of the class in which the Trustee is
> > authorized by law or any rule of court to invest trust funds.
> > 
> > (2)    To sell such property at either public or private sale for cash or on
> > credit; to exchange such property; and to grant options for the purchase
> > thereof.
> > 
> > (3)    To invest and reinvest in property of any character, real or
> > personal, foreign or domestic, including, but without limiting the
> > generality of the foregoing, bonds, notes, securities, mortgages, common and
> > preferred stocks, partnerships, shares or interests in investment trusts and
> > participation in any common trust fund maintained by the Trustee, and
> > open-end and closed-end investment companies and mutual funds, including (to
> > the extent permitted by applicable law) companies or funds to which the
> > Trustee acts as investment advisor and/or performs other services,
> > regardless of the purposes for which any such company or fund was created,
> > and any partnership, limited or unlimited, joint venture and other forms of
> > joint enterprise created for any lawful purpose.
> > 
> > (4)    With respect to any investment of the Trust, to consent to and
> > participate in any plan of reorganization, consolidation, merger,
> > combination, or other similar plan, and to consent to any contract, lease,
> > mortgage, purchase, sale or other action by any corporation pursuant to such
> > plan.
> > 
> > (5)    With respect to any investment of the Trust, to deposit any such
> > property with any protective reorganization or similar committee, to
> > delegate discretionary power thereto, to pay part of its expenses and
> > compensation and any assessments levied with respect to such property.
> > 
> > (6)    To exercise all conversion, subscription, voting and other rights of
> > whatsoever nature pertaining to any such property and to grant proxies,
> > discretionary or otherwise, in respect thereof.
> > 
> > (7)    To make loans of securities held in the Trust to registered brokers
> > and dealers upon such terms and conditions as are permitted by applicable
> > law and regulations, and in each instance to permit the securities so let to
> > be registered in the name of the borrower or a nominee of the borrower,
> > provided that in each instance the loan is adequately secured and neither
> > the borrower nor any affiliate of the borrower has discretionary authority
> > or control with respect to the assets of the Trust involved in the
> > transaction or renders investment advice with respect to those assets.
> > 
> > (8)    To borrow money in such amounts and upon such terms, from itself
> > individually or from others, for such purpose or purposes as it, in its
> > discretion, may determine and in connection therewith to execute promissory
> > notes, mortgages or other obligations and to pledge or mortgage any such
> > property as security.
> > 
> > (9)    To employ agents, experts and counsel, including legal and investment
> > counsel, and to delegate discretionary powers to, and rely upon information
> > and advice furnished by, such agents, experts and counsel and to pay
> > reasonable fees to such agents, experts and counsel.
> > 
> > (10)   To extend the time of payment of any obligation held by it and to
> > compromise, settle or submit to arbitration upon such terms as to it may
> > seem proper, or to release, any claim in favor of the Trust created
> > hereunder.
> > 
> > (11)   From time to time to register any property in the name of its nominee
> > or in its own name or to hold it unregistered or in such form that title
> > shall pass by delivery and to place property in a custody or safekeeping
> > account.
> > 
> > (12)   To receive additional property from any source and add it to, and
> > mingle it with, the Trust hereunder.
> > 
> > (13)   To make any division or distribution in cash or in other property or
> > undivided interests therein, or partly in cash and partly in other property
> > or undivided interests therein.
> > 
> > (14)    To make executory contracts and to grant options for any purpose and
> > upon any terms, and to make such contracts and options binding on the Trust
> > and enforceable against any property included in the Trust estate.
> > 
> > (15)    To do all such acts, take all such proceedings and exercise all such
> > rights and privileges, although not hereinbefore specifically mentioned,
> > with relation to any such property, as if the absolute owner thereof, and in
> > connection therewith to make, execute and deliver any instruments and to
> > enter into any covenants or agreements binding the Trust hereunder.
> > 
> > (16)    Notwithstanding any powers granted to the Trustee pursuant to this
> > Trust Agreement or by applicable law, the Trustee shall not have any power
> > that could give this Trust the objective of carrying on a business and
> > dividing the gains therefrom, within the meaning of Section 301.7701-2 of
> > the Procedure and Administration Regulations promulgated under the Code.
> 
> (b)      In no event may Trustee invest in securities (including stock or
> rights to acquire stocks) or obligations issued by the Company, or any
> affiliate of the Company, other than a de minimus amount held in common
> investment vehicles in which the Trustee invests.

SECTION 5.  Responsibility of Trustee

> (a)    The Trustee shall prudently discharge its duties hereunder solely for
> the purposes set forth herein.
> 
> (b)    Persons dealing with the Trustee shall not be obligated to look to the
> application of any moneys or other property paid or delivered to the Trustee
> or to inquire into the authority of the Trustee as to any transaction.  All
> powers granted to the Trustee shall continue until actual distribution of the
> property.
> 
> (c)    The Trustee shall incur no liability whatsoever by reason of any action
> taken or not taken pursuant to the provisions of this Agreement except for
> negligence, gross negligence or willful misconduct.
> 
> (d)    The Trustee may consult with legal counsel (who, with the consent of
> Executive, may also be counsel for the Company generally) with respect to any
> of its duties or obligations hereunder.  The Trustee may have agents,
> accountants, actuaries, investment advisors, financial consultants or other
> professionals to assist it in performing any of its duties or obligations
> hereunder.

SECTION 6.  Resignation and Removal of Trustee

> (a)    If the Trustee shall resign or cease to act for any reason, the Company
> shall have the power to appoint a successor trustee.  Under no circumstances
> shall the Company act as trustee hereunder.
> 
> (b)    The Trustee may resign at any time upon sixty (60) days' prior written
> notice to the Company.  In the event a trustee, or a successor trustee
> resigns, it shall be relieved of all further liability hereunder other than to
> account for all property received while acting as trustee and, if applicable,
> to turn over such property to a successor trustee.
> 
> (c)    The Company, with the approval of the Executive, may remove the Trustee
> at any time upon sixty (60) days' prior written notice to the Trustee, and
> shall appoint a successor trustee.  In the event a trustee is removed it shall
> be relieved of all further liability hereunder other than to account for all
> property received while acting as trustee and, if applicable, to turn over
> such property to a successor trustee.
> 
> (d)    The appointment of a successor trustee by the Company shall be subject
> to the written consent of the Executive.
> 
> (e)    No successor trustee shall be liable or responsible in any way for the
> acts or defaults of any predecessor trustee, nor for any loss or expense
> caused by anything done or neglected to be done by any predecessor trustee,
> but such successor trustee shall be liable only for its own acts and defaults
> with respect to the Trust funds actually received by it as trustee.  Every
> successor trustee shall be vested with all the duties, rights, titles, and
> powers, whether discretionary or otherwise, of the original trustee.  No
> Trustee or successor trustee shall be required to give any bond or other
> security for the faithful performance of its duties as such.

SECTION 7.  Accounting by Trustee

           Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements and all other transactions required to be made,
including, without limitation, such specific records as shall be agreed upon in
writing between the Executive and the Trustee.  Within ninety (90) days after
the close of each calendar year and within ninety (90) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Executive (with a
copy to the Company) a written account of the administration of the Trust during
such year or during the period from the close of such preceding year to the date
of such removal or resignation setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchase or sales, and showing all cash, securities, and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

SECTION 8.  Compensation and Expenses of Trustee.

> (a)    The Trustee's fees for the first twelve months have been paid by the
> Company.  Thereafter, to the extent the Trustee's fees are not paid by the
> Company or the Executive, the fees shall be paid from the Trust.
> 
> (b)    All of the on-going administrative expenses shall be paid from the
> Trust.

SECTION 9.  Amendment and Termination

> (a)    The Agreement and the Trust hereunder may be amended any time and to
> anyextent by written instrument executed by the Trustee, the Executive and the
> Company.
> 
> (b)    The Trust shall not terminate until the date on which the corpus of the
> Trust has been distributed to the Executive, or forfeited in accordance with
> Section 2(c), in which case any assets remaining in the Trust shall be paid to
> the Company.

SECTION 10.  Miscellaneous

> (a)    Any direction of the Trustee by the Company pursuant to any of the
> provisions of the Agreement shall be evidenced by a written notice or written
> direction to such effect over the signature of any officer or other
> representative of the Company who shall have been certified in writing to the
> Trustee by the Secretary of the Company, as having such authority and the
> Trustee shall be fully protected in acting in accordance with such written
> notices or written directions.  Until written notice is given to the contrary,
> communications to the Trustee shall be sent to it as its office at The
> Northern Trust Company, Attn: Scott Borton/RM for UAL, 50 South LaSalle
> Street, Chicago, IL 60675.
> 
> (b)    The Agreement shall inure to the benefit of and be binding upon the
> Company, the Executive and the Trustee and their successors and assigns.
> 
> (c)    The Executive's interest and his beneficiary's interest in income or
> principal hereunder shall not be subject to anticipation, assignment, pledge,
> sale or transfer in any manner, nor shall the Executive nor the Executive's
> beneficiary have the power to anticipate, encumber or change such interest,
> nor shall such interest, while in the possession of the Trustee, be liable for
> or subject to the debts, contracts, obligations, liabilities or torts of the
> Executive or the Executive's spouse.
> 
> (d)    Wherever necessary or appropriate, the use herein of any gender shall
> be deemed to include the other gender and the use herein of either the
> singular or the plural shall be deemed to include the other.
> 
> (e)    Any provision of the Agreement prohibited by law shall be ineffective
> to the extent of any such prohibition, without affecting the remaining
> portions hereof.
> 
> (f)    This trust is not intended to be an employee benefit plan within the
> intendment of Section 3(2) of the Employee Retirement Income Security Act of
> 1974, as amended.
> 
> (g)    The Agreement shall become effective, as of the day and year first
> above written, upon the execution of the Agreement by the Company, Trustee and
> Executive.  It shall be governed and construed in all respect according to the
> law of the State of Illinois.  Notwithstanding the application of Illinois
> law, the actual administration of the Trust may be conducted in such location,
> and the location of the Trust Fund assets may be changed, as the Trustee, in
> its sole discretion, may determine from time to time.
> 
> IN WITNESS WHEREOF, the parties have executed this Trust Agreement as of the
> date first above written.


 

Attest: UAL CORPORATION /s/ Mary Jo Georgen_____________ Name:  Mary Jo Georgen
By: /s/ Francesca M. Maher___________ Title:     Assistant Corporate Secretary
Name:  Francesca M. Maher Title:     Senior Vice President,              General
Counsel and Secretary Attest: /s/ Helen M. Stirk_______________ THE NORTHERN
TRUST COMPANY, as Trustee Name:  Helen M. Stirk Title:     Senior Vice President
and  By: /s/ Scott G. Borton_______________             Assistant Corporate
Secretary Name:  Scott G. Borton Title:     Vice President /s/ Glenn F.
Tilton___________________ GLENN F. TILTON


 
 
 
 
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 